 



EXHIBIT 10.1
FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
BIOMED REALTY, L.P.
          THIS FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
BIOMED REALTY, L.P., A Maryland limited partnership (the “Partnership”), dated
as of January 18, 2007, is entered into by and among BioMed Realty Trust, Inc.,
a Maryland corporation (the “Company”), as the General Partner, and the Persons
whose names are set forth on Exhibit A attached hereto, as the Limited Partners,
together with any other Persons who become Partners in the Partnership as
provided herein.
          WHEREAS, the limited partnership was formed on April 30, 2004 and an
original agreement of limited partnership was entered into between the Company,
as general partner, and Alan D. Gold, as limited partner (the “Original
Partnership Agreement”);
          WHEREAS, the Original Partnership Agreement was amended and restated
by that certain Amended and Restated Agreement of Limited Partnership of BioMed
Realty, L.P., dated as of August 11, 2004 (the “First Amended and Restated
Partnership Agreement”), by and between the Company, as general partner and
limited partner, and Alan D. Gold, as limited partner (together, the “Current
Partners”), in connection with the initial public offering of the Company’s
common stock;
          WHEREAS, the First Amended and Restated Partnership Agreement, by and
among the current Partners was amended and restated by the Second Amended and
Restated Agreement of Limited Partnership of the Partnership (the “Second
Amended and Restated Partnership Agreement”), dated August 13, 2004;
          WHEREAS, the Second Amended and Restated Partnership Agreement, by and
among the current Partners was amended and restated by the Third Amended and
Restated Agreement of Limited Partnership of the Partnership (the “Third Amended
and Restated Partnership Agreement”), dated December 28, 2006; and
          WHEREAS, the Current Partners and the Partnership believe it is
desirable and in the best interest of the Partnership to amend and restate the
Third Amended and Restated Partnership Agreement, in its entirety, as set forth
herein.
          NOW, THEREFORE, BE IT RESOLVED, that the Current Partners and the
Partnership hereby amend and restate the Third Amended and Restated Partnership
Agreement as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1.
DEFINED TERMS
Section 1.1 Definitions.
          The following definitions shall be for all purposes, unless otherwise
clearly indicated to the contrary, applied to the terms used in this Agreement.
          “Act” means the Maryland Revised Uniform Limited Partnership Act, as
it may be amended from time to time, and any successor to such statute.
          “Additional Funds” shall have the meaning set forth in Section 4.3.A.
          “Additional Limited Partner” means a Person admitted to the
Partnership as a Limited Partner pursuant to Section 12.2 and who is shown as
such on the books and records of the Partnership.
          “Adjusted Capital Account Deficit” means, with respect to any Partner,
the deficit balance, if any, in such Partner’s Capital Account as of the end of
the relevant fiscal year, after giving effect to the following adjustments:

  (i)   such deficit shall be decreased by any amounts which such Partner is
obligated to restore pursuant to this Agreement or is deemed to be obligated to
restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate
sentence of each of Regulations Sections 1.704-2(i)(5) and 1.704-2(g)(1); and  
  (ii)   such deficit shall be increased by the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

          The foregoing definition of Adjusted Capital Account Deficit is
intended to comply with the provisions of Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith. A
positive balance in a Partner’s Capital Account, after giving effect to the
adjustments described above in clauses (i) and (ii), is referred to in this
Agreement as an “Adjusted Capital Account Balance.”
          “Adjustment Date” means, with respect to any Capital Contribution, the
close of business on the Business Day last preceding the date of the Capital
Contribution, provided, that if such Capital Contribution is being made by the
General Partner in respect of the proceeds from the issuance of REIT Shares (or
the issuance of the General Partner’s securities exercisable for, convertible
into or exchangeable for REIT Shares), then the Adjustment Date shall be as of
the close of business on the Business Day last preceding the date of the
issuance of such securities.
          “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with such Person.
Control of any Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

2



--------------------------------------------------------------------------------



 



          “Agreed Value” means (i) in the case of any Contributed Property set
forth in Exhibit A and as of the time of its contribution to the Partnership,
the Agreed Value of such property as set forth in Exhibit A; (ii) in the case of
any Contributed Property not set forth in Exhibit A and as of the time of its
contribution to the Partnership, the fair market value of such property or other
consideration as determined by the General Partner, reduced by any liabilities
either assumed by the Partnership upon such contribution or to which such
property is subject when contributed; and (iii) in the case of any property
distributed to a Partner by the Partnership, the fair market value of such
property as determined by the General Partner at the time such property is
distributed, reduced by any liabilities either assumed by such Partner upon such
distribution or to which such property is subject at the time of the
distribution as determined under Section 752 of the Code and the Regulations
thereunder.
          “Agreement” means this Fourth Amended and Restated Agreement of
Limited Partnership, as it may be amended, modified, supplemented or restated
from time to time.
          “Appraisal” means with respect to any assets, the opinion of an
independent third party experienced in the valuation of similar assets, selected
by the General Partner in good faith; such opinion may be in the form of an
opinion by such independent third party that the value for such property or
asset as set by the General Partner is fair, from a financial point of view, to
the Partnership.
          “Assignee” means a Person to whom one or more Partnership Units have
been transferred in a manner permitted under this Agreement, but who has not
become a Substituted Limited Partner, and who has the rights set forth in
Section 11.5.
          “Available Cash” means, with respect to any period for which such
calculation is being made,
          (i) the sum of:
     a. the Partnership’s Net Income or Net Loss (as the case may be) for such
period,
     b. Depreciation and all other noncash charges deducted in determining Net
Income or Net Loss for such period,
     c. the amount of any reduction in reserves of the Partnership referred to
in clause (ii)(f) below (including, without limitation, reductions resulting
because the General Partner determines such amounts are no longer necessary),
     d. the excess of the net proceeds from the sale, exchange, disposition, or
refinancing of Partnership property for such period over the gain (or loss, as
the case may be) recognized from any such sale, exchange, disposition, or
refinancing during such period (excluding any sale or other disposition of all
or substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership), and

3



--------------------------------------------------------------------------------



 



     e. all other cash received by the Partnership for such period that was not
included in determining Net Income or Net Loss for such period;
          (ii) less the sum of:
     a. all principal debt payments made during such period by the Partnership,
     b. capital expenditures made by the Partnership during such period,
     c. investments in any entity (including loans made thereto) to the extent
that such investments are not otherwise described in clauses (ii)(a) or (b),
     d. all other expenditures and payments not deducted in determining Net
Income or Net Loss for such period,
     e. any amount included in determining Net Income or Net Loss for such
period that was not received by the Partnership during such period,
     f. the amount of any increase in reserves established during such period
which the General Partner determines are necessary or appropriate in its sole
and absolute discretion,
     g. the amount of any working capital accounts and other cash or similar
balances which the General Partner determines to be necessary or appropriate in
its sole and absolute discretion, and
     h. any amount paid in redemption of any Limited Partner Interest or
Partnership Units, including any Cash Amount paid.
          Notwithstanding the foregoing, Available Cash shall not include any
cash received or reductions in reserves, or take into account any disbursements
made or reserves established, after commencement of the dissolution and
liquidation of the Partnership.
          “Book-up Event” means an event described in any of clauses (b)(i)
through (v) of the definition of Gross Asset Value.
          “Book-up Value” has the meaning set forth in Section 6.3.B.
          “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to be closed.
          “Capital Account” means, with respect to any Partner, the Capital
Account maintained for such Partner in accordance with the following provisions:
          (a) To each Partner’s Capital Account there shall be added such
Partner’s Capital Contributions, such Partner’s share of Net Income and any
items in the nature of income or gain which are specially allocated pursuant to
Section 6.3, and the amount of any Partnership

4



--------------------------------------------------------------------------------



 



liabilities assumed by such Partner or which are secured by any property
distributed to such Partner.
          (b) From each Partner’s Capital Account there shall be subtracted the
amount of cash and the Gross Asset Value of any property distributed to such
Partner pursuant to any provision of this Agreement, such Partner’s distributive
share of Net Losses and any items in the nature of expenses or losses which are
specially allocated pursuant to Section 6.3, and the amount of any liabilities
of such Partner assumed by the Partnership or which are secured by any property
contributed by such Partner to the Partnership (except to the extent already
reflected in the amount of such Partner’s Capital Contribution).
          (c) In the event any interest in the Partnership is transferred in
accordance with the terms of this Agreement (which does not result in a
termination of the Partnership for federal income tax purposes), the transferee
shall succeed to the Capital Account of the transferor to the extent it relates
to the transferred interest.
          (d) In determining the amount of any liability for purposes of
subsections (a) and (b) hereof, there shall be taken into account Code Section
752(c) and any other applicable provisions of the Code and Regulations.
          (e) The foregoing provisions and the other provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Regulations Sections 1.704-1(b) and 1.704-2, and shall be interpreted and
applied in a manner consistent with such Regulations. In the event the General
Partner shall determine that it is prudent to modify the manner in which the
Capital Accounts, or any debits or credits thereto (including, without
limitation, debits or credits relating to liabilities which are secured by
contributed or distributed property or which are assumed by the Partnership, the
General Partner, or the Limited Partners) are computed in order to comply with
such Regulations, the General Partner may make such modification, provided that
it is not likely to have a material effect on the amounts distributable to any
Person pursuant to Article 13 of this Agreement upon the dissolution of the
Partnership. The General Partner also shall (i) make any adjustments that are
necessary or appropriate to maintain equality between the Capital Accounts of
the Partners and the amount of Partnership capital reflected on the
Partnership’s balance sheet, as computed for book purposes, in accordance with
Regulations Section 1.704-1(b)(2)(iv)(q), and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-1(b) or Section 1.704-2.
          “Capital Contribution” means, with respect to any Partner, the amount
of money and the initial Gross Asset Value of any property (other than money)
contributed to the Partnership by such Partner (net of any liabilities assumed
by the Partnership relating to such property and any liability to which such
property is subject).
          “Cash Amount” means, with respect to any Partnership Units subject to
a Redemption, an amount of cash equal to the Deemed Partnership Interest Value
attributable to such Partnership Units.

5



--------------------------------------------------------------------------------



 



          “Certificate” means the Certificate of Limited Partnership relating to
the Partnership filed in the office of the State Department of Assessments and
Taxation of Maryland on April 30, 2004, as amended from time to time in
accordance with the terms hereof and the Act.
          “Change of Control” shall be deemed to have occurred at such time as
(i) the date a “person” or “group” (within the meaning of Sections 13(d) and
14(d) of the Exchange Act becomes the ultimate “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have beneficial ownership of all shares of voting stock that
such person or group has the right to acquire regardless of when such right is
first exercisable), directly or indirectly, of voting stock representing more
than 50% of the total voting power of the total voting stock of the General
Partner; (ii) the date the General Partner sells, transfers or otherwise
disposes of all or substantially all of its assets; or (iii) the date of the
consummation of a merger or share exchange of the General Partner with another
entity where the General Partner’s stockholders immediately prior to the merger
or share exchange would not beneficially own, immediately after the merger or
share exchange, shares representing 50% or more of all votes (without
consideration of the rights of any class of stock to elect directors by a
separate group vote) to which all stockholders of the corporation issuing cash
or securities in the merger or share exchange would be entitled in the election
of directors, or where members of the board of directors of the General Partner
immediately prior to the merger or share exchange would not immediately after
the merger or share exchange constitute a majority of the board of directors of
the corporation issuing cash or securities in the merger or share exchange.
          “Charter” means the Articles of Incorporation of the General Partner
filed with the State Department of Assessments and Taxation of Maryland on
April 30, 2004, as amended or restated from time to time.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time or any successor statute thereto. Any reference herein to a specific
section or sections of the Code shall be deemed to include a reference to any
corresponding provision of future law.
          “Consent” means the consent to, approval of, or vote on a proposed
action by a Partner given in accordance with Article 14.
          “Consent of the Limited Partners” means the Consent of a Majority in
Interest of the Limited Partners, which Consent shall be obtained prior to the
taking of any action for which it is required by this Agreement and may be given
or withheld by a Majority in Interest of the Limited Partners, unless otherwise
expressly provided herein, in their sole and absolute discretion.
          “Consent of the Partners” means the Consent of Partners holding
Percentage Interests that in the aggregate are equal to or greater than fifty
percent (50%) of the aggregate Percentage Interests of all Partners, which
Consent shall be obtained prior to the taking of any action for which it is
required by this Agreement and may be given or withheld by such Partners, in
their sole and absolute discretion.

6



--------------------------------------------------------------------------------



 



          “Constructively Own” means ownership under the constructive ownership
rules described in Exhibit C.
          “Contributed Property” means each property or other asset, in such
form as may be permitted by the Act, but excluding cash, contributed or deemed
contributed to the Partnership (or, to the extent provided in applicable
Regulations, deemed contributed to the Partnership on termination and
reconstitution thereof pursuant to Section 708 of the Code).
          “Debt” means, as to any Person, as of any date of determination,
(i) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services; (ii) all amounts owed by such Person to
banks or other Persons in respect of reimbursement obligations under letters of
credit, surety bonds, guarantees and other similar instruments guaranteeing
payment or other performance of obligations by such Person; (iii) all
indebtedness for borrowed money or for the deferred purchase price of property
or services secured by any lien on any property owned by such Person, to the
extent attributable to such Person’s interest in such property, even though such
Person has not assumed or become liable for the payment thereof; and (iv) lease
obligations of such Person which, in accordance with generally accepted
accounting principles, should be capitalized.
          “Deemed Partnership Interest Value” means, as of any date with respect
to any class of Partnership Interests, the Deemed Value of the Partnership
Interests of such class multiplied by the applicable Partner’s Percentage
Interest of such class.
          “Deemed Value of the Partnership Interests” means, as of any date with
respect to any class or series of Partnership Interests, (i) the total number of
Partnership Units of the General Partner in such class or series of Partnership
Interests (as provided for in Sections 4.1 and 4.3.B) issued and outstanding as
of the close of business on such date multiplied by the Fair Market Value
determined as of such date of a share of capital stock of the General Partner
which corresponds to such class or series of Partnership Interests, as adjusted
(x) pursuant to Section 7.5 (in the event the General Partner acquires material
assets, other than on behalf of the Partnership) and (y) for stock dividends and
distributions, stock splits and subdivisions, reverse stock splits and
combinations, distribution of warrants or options and distributions of evidences
of indebtedness or assets not received by the General Partner pursuant to a pro
rata distribution by the Partnership; (ii) divided by the Percentage Interest of
the General Partner in such class or series of Partnership Interests on such
date; provided, that if no outstanding shares of capital stock of the General
Partner correspond to a class of series of Partnership Interests, the Deemed
Value of the Partnership Interests with respect to such class or series shall be
equal to an amount reasonably determined by the General Partner.
          “Depreciation” means, for each fiscal year or other period, an amount
equal to the depreciation, amortization or other cost recovery deduction
allowable with respect to an asset for such year or other period, except that if
the Gross Asset Value of an asset differs from its adjusted basis for federal
income tax purposes at the beginning of such year or other period, Depreciation
shall be an amount which bears the same ratio to such beginning Gross Asset
Value as the federal income tax depreciation, amortization or other cost
recovery deduction for such year or other period bears to such beginning
adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such year is

7



--------------------------------------------------------------------------------



 



zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the General Partner.
          “Economic Capital Account Balance” shall mean the Capital Account
balance of an LTIP Unitholder as computed for book purposes but, for purposes of
this definition, not reduced by the amount of any Tax Distributions to such LTIP
Unitholder, plus the amount of such Partner’s share of any Partner Minimum Gain
or Partnership Minimum Gain, in either case to the extent attributable to such
Partner’s ownership of LTIP Units.
          “Effective Date” means the date of closing of the initial public
offering of REIT Shares upon which date the contributions set forth on Exhibit A
shall become effective.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder and any successor statute thereto.
          “Fair Market Value” means, with respect to any share of capital stock
of the General Partner, the average of the daily market price for the ten
(10) consecutive trading days immediately preceding the date with respect to
which “Fair Market Value” must be determined hereunder or, if such date is not a
Business Day, the immediately preceding Business Day. The market price for each
such trading day shall be: (i) if such shares are listed or admitted to trading
on any securities exchange or the Nasdaq National Market, the closing price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day, (ii) if such shares are
not listed or admitted to trading on any securities exchange or the Nasdaq
National Market, the last reported sale price on such day or, if no sale takes
place on such day, the average of the closing bid and asked prices on such day,
as reported by a reliable quotation source designated by the General Partner, or
(iii) if such shares are not listed or admitted to trading on any securities
exchange or the Nasdaq National Market and no such last reported sale price or
closing bid and asked prices are available, the average of the reported high bid
and low asked prices on such day, as reported by a reliable quotation source
designated by the General Partner, or if there shall be no bid and asked prices
on such day, the average of the high bid and low asked prices, as so reported,
on the most recent day (not more than ten (10) days prior to the date in
question) for which prices have been so reported; provided that, if there are no
bid and asked prices reported during the ten (10) days prior to the date in
question, the Fair Market Value of such shares shall be determined by the
General Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate. In the
event the REIT Shares Amount for such shares includes rights that a holder of
such shares would be entitled to receive, then the Fair Market Value of such
rights shall be determined by the General Partner acting in good faith on the
basis of such quotations and other information as it considers, in its
reasonable judgment, appropriate; and provided, further that, in connection with
determining the Deemed Value of the Partnership Interests for purposes of
determining the number of additional Partnership Units issuable upon a Capital
Contribution funded by an underwritten public offering of shares of capital
stock of the General Partner, the Fair Market Value of such shares shall be the
public offering price per share

8



--------------------------------------------------------------------------------



 



of such class of capital stock sold. Notwithstanding the foregoing, the General
Partner in its reasonable discretion may use a different “Fair Market Value” for
purposes of making the determinations under subparagraph (b) of the definition
of “Gross Asset Value” and Section 4.3.D in connection with the contribution of
Property or cash to the Partnership by a third party, provided such value shall
be based upon the value per REIT Share (or per Partnership Unit) agreed upon by
the General Partner and such third party for purposes of such contribution.
          “Forfeitable LTIP Units” has the meaning set forth in Section 4.6
hereof.
          “General Partner” means the Company or its successor as general
partner of the Partnership.
          “General Partner Interest” means a Partnership Interest held by the
General Partner. A General Partner Interest may be expressed as a number of
Partnership Units.
          “Gross Asset Value” means, with respect to any asset, the asset’s
adjusted basis for federal income tax purposes, except as follows:
          (a) The initial Gross Asset Value of any asset contributed by a
Partner to the Partnership shall be the gross fair market value of such asset,
as determined by the contributing Partner and the General Partner (as set forth
on Exhibit A attached hereto, as such Exhibit may be amended from time to time);
provided, that if the contributing Partner is the General Partner, then, except
with respect to the General Partner’s initial Capital Contribution which shall
be determined as set forth on Exhibit A, the determination of the fair market
value of the contributed asset shall be determined (i) by the price paid by the
General Partner if the asset is acquired by the General Partner
contemporaneously with its contribution to the Partnership, (ii) by Appraisal,
if otherwise acquired by the General Partner, (iii) by the amount of cash if the
asset is cash, and (iv) as reasonably determined by the General Partner if the
asset is REIT Shares or other shares of capital stock of the Company.
          (b) The Gross Asset Values of all Partnership assets shall be adjusted
to equal their respective gross fair market values, as determined by the General
Partner using such reasonable method of valuation as it may adopt, provided,
however, that for such purpose, the net value of all of the Partnership assets,
in the aggregate, shall be equal to the Deemed Value of the Partnership
Interests of all classes of Partnership Interests then outstanding, regardless
of the method of valuation adopted by the General Partner, immediately prior to
the times listed below:

  (i)   the acquisition of an additional interest in the Partnership by a new or
existing Partner in exchange for more than a de minimis Capital Contribution, if
the General Partner reasonably determines that such adjustment is necessary or
appropriate to reflect the relative economic interests of the Partners in the
Partnership;     (ii)   the distribution by the Partnership to a Partner of more
than a de minimis amount of Partnership property as consideration for an
interest in the Partnership if the General Partner reasonably determines that
such adjustment is necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership;

9



--------------------------------------------------------------------------------



 



  (iii)   the liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g);     (iv)   at such other times as the General
Partner shall reasonably determine necessary or advisable in order to comply
with Regulations Sections 1.704-1(b) and 1.704-2; and     (v)   in connection
with the grant of an interest in the Partnership (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Partnership by an existing Partner acting in a partner capacity or by a
new Partner acting in a partner capacity or in anticipation of becoming a
Partner (including the grant of any LTIP Units).

          (c) The Gross Asset Value of any Partnership asset distributed to a
Partner shall be the gross fair market value of such asset on the date of
distribution as determined by the distributee and the General Partner, or if the
distributee and the General Partner cannot agree on such a determination, by
Appraisal.
          (d) The Gross Asset Values of Partnership assets shall be increased
(or decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subparagraph (d) to
the extent that the General Partner reasonably determines that an adjustment
pursuant to subparagraph (b) is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subparagraph (d).
          (e) If the Gross Asset Value of a Partnership asset has been
determined or adjusted pursuant to subparagraph (a), (b) or (d), such Gross
Asset Value shall thereafter be adjusted by the Depreciation taken into account
with respect to such asset for purposes of computing Net Income and Net Losses.
          (f) Upon a Book-up Event, the Gross Asset Value of each Partnership
asset shall be determined as provided in Section 6.3.B(1).
          “Holder” means either the Partner or Assignee owning a Partnership
Unit, that is treated as a partner of the Partnership for federal income tax
purposes.
          “Immediate Family” means, with respect to any natural Person, such
natural Person’s estate or heirs or current spouse or former spouse, parents,
parents-in-law, children (whether natural, adopted or by marriage), siblings and
grandchildren and any trust or estate, all of the beneficiaries of which consist
of such Person or such Person’s spouse or former spouse, parents,
parents-in-law, children, siblings or grandchildren.
          “Incapacity” or “Incapacitated” means, (i) as to any individual
Partner, death, total physical disability or entry by a court of competent
jurisdiction adjudicating him or her incompetent to manage his or her Person or
his or her estate; (ii) as to any corporation which is a Partner, the filing of
a certificate of dissolution, or its equivalent, for the corporation or the

10



--------------------------------------------------------------------------------



 



revocation of its charter; (iii) as to any partnership which is a Partner, the
dissolution and commencement of winding up of the partnership; (iv) as to any
estate which is a Partner, the distribution by the fiduciary of the estate’s
entire interest in the Partnership; (v) as to any trustee of a trust which is a
Partner, the termination of the trust (but not the substitution of a new
trustee); or (vi) as to any Partner, the bankruptcy of such Partner. For
purposes of this definition, bankruptcy of a Partner shall be deemed to have
occurred when (a) the Partner commences a voluntary proceeding seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency or
other similar law now or hereafter in effect, (b) the Partner is adjudged as
bankrupt or insolvent, or a final and nonappealable order for relief under any
bankruptcy, insolvency or similar law now or hereafter in effect has been
entered against the Partner, (c) the Partner executes and delivers a general
assignment for the benefit of the Partner’s creditors, (d) the Partner files an
answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the Partner in any proceeding of the
nature described in clause (b) above, (e) the Partner seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator for the
Partner or for all or any substantial part of the Partner’s properties, (f) any
proceeding seeking liquidation, reorganization or other relief under any
bankruptcy, insolvency or other similar law now or hereafter in effect has not
been dismissed within 120 days after the commencement thereof, (g) the
appointment without the Partner’s consent or acquiescence of a trustee, receiver
or liquidator has not been vacated or stayed within 90 days of such appointment,
or (h) an appointment referred to in clause (g) is not vacated within 90 days
after the expiration of any such stay.
          “Indemnitee” means (i) any Person subject to a claim or demand or made
or threatened to be made a party to, or involved or threatened to be involved
in, an action, suit or proceeding by reason of his or her status as (A) the
General Partner or (B) a director or officer of the Partnership or the General
Partner, and (ii) such other Persons (including Affiliates of the General
Partner or the Partnership) as the General Partner may designate from time to
time (whether before or after the event giving rise to potential liability), in
its sole and absolute discretion.
          “IRS” means the United States Internal Revenue Service.
          “Junior Units” means Partnership Units representing any class or
series of Partnership Interest ranking, as to distributions or voluntary or
involuntary liquidation, dissolution or winding-up of the Partnership, junior to
the Series A Preferred Units.
          “Limited Partner” means any Person named as a Limited Partner in
Exhibit A attached hereto, as such Exhibit may be amended from time to time, or
any Substituted Limited Partner or Additional Limited Partner, in such Person’s
capacity as a Limited Partner in the Partnership.
          “Limited Partner Interest” means a Partnership Interest of a Limited
Partner representing a fractional part of the Partnership Interests of all
Limited Partners and includes any and all benefits to which the Holder of such a
Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Limited Partner Interest may be expressed as a number of
Partnership Units.

11



--------------------------------------------------------------------------------



 



          “Liquidating Event” shall have the meaning set forth in Section 13.1.
          “Liquidator” shall have the meaning set forth in Section 13.2.A.
          “LTIP Equalization Date” has the meaning set forth in
Section 6.3.B(1).
          “LTIP Forfeiture Agreement” means each Long Term Incentive Plan
(LTIP) Unit Agreement entered into by a LTIP Unitholder upon acceptance of a
grant of LTIP Units (as such agreement may be amended, modified or supplemented
from time to time).
          “LTIP Unit” means a Partnership Unit which is designated as an “LTIP
Unit”, which represents a profits interest in future appreciation and certain
distributions of Available Cash, and which has the rights, preferences and other
privileges designated in Section 4.6 hereof and elsewhere in this Agreement in
respect of Holders of LTIP Units. The allocation of LTIP Units among the
Partners shall be set forth on Exhibit A, as may be amended from time to time by
the General Partner as it approves the grant of additional LTIP Units. An LTIP
Unit shall be deemed to be a Partnership Unit (A) that may be the subject of a
Redemption only when both (i) the LTIP Unit has become a Non-Forfeitable LTIP
Unit and (ii) the LTIP Equalization Date has occurred as provided in
Section 4.6, and (B) for purposes of distributions of Available Cash and
allocations to the extent provided in Sections 4.6.B, 5.1 and 6.3.B.
          “LTIP Unitholder” means a Partner that holds LTIP Units.
          “Majority in Interest of the Limited Partners” means Limited Partners
holding in the aggregate Percentage Interests that are greater than fifty
percent (50%) of the aggregate Percentage Interests of all Limited Partners.
          “Net Income” or “Net Loss” means for each fiscal year of the
Partnership, an amount equal to the Partnership’s taxable income or loss for
such fiscal year, determined in accordance with Code Section 703(a) (for this
purpose, all items of income, gain loss, or deduction required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss), with the following adjustments:
          (a) Any income of the Partnership that is exempt from federal income
tax and not otherwise taken into account in computing Net Income or Net Loss
pursuant to this definition of Net Income or Net Loss shall be added to such
taxable income or loss;
          (b) Any expenditures of the Partnership described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Net Income or Net Loss pursuant to this definition of
Net Income or Net Loss shall be subtracted from such taxable income or loss;
          (c) In the event the Gross Asset Value of any Partnership asset is
adjusted pursuant to subparagraph (b) or subparagraph (c) of the definition of
Gross Asset Value, the amount of such adjustment shall be taken into account as
gain or loss from the disposition of such asset for purposes of computing Net
Income or Net Loss;

12



--------------------------------------------------------------------------------



 



          (d) Gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;
          (e) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year;
          (f) To the extent an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Partner’s interest in the Partnership, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis of the
asset) from the disposition of the asset and shall be taken into account for
purposes of computing Net Income or Net Loss; and
          (g) Notwithstanding any other provision of this definition of Net
Income or Net Loss, any items which are specially allocated pursuant to
Section 6.3 shall not be taken into account in computing Net Income or Net Loss.
The amounts of the items of Partnership income, gain, loss, or deduction
available to be specially allocated pursuant to Section 6.3 shall be determined
by applying rules analogous to those set forth in this definition of Net Income
or Net Loss.
          “New Securities” means (i) any rights, options, warrants or
convertible or exchangeable securities having the right to subscribe for or
purchase REIT Shares or other shares of capital stock of the General Partner,
excluding in each case, grants under any Stock Plan, or (ii) any Debt issued by
the General Partner that provides any of the rights described in clause (i).
          “Non-Forfeitable LTIP Units” has the meaning set forth in
Section 4.6.D(1) hereof.
          “Nonrecourse Deductions” shall have the meaning set forth in
Regulations Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for
a Partnership Year shall be determined in accordance with the rules of
Regulations Section 1.704-2(c).
          “Nonrecourse Liability” shall have the meaning set forth in
Regulations Section 1.752-1(a)(2).
          “Notice of Redemption” means the Notice of Redemption substantially in
the form of Exhibit B to this Agreement.
          “Parity Preferred Unit” means any class or series of Partnership
Interests of the Partnership now or hereafter authorized, issued or outstanding
expressly designated by the Partnership to rank on a parity with the Series A
Preferred Units with respect to distributions or rights upon voluntary or
involuntary liquidation, winding-up or dissolution of the Partnership, or both,
as the context may require.

13



--------------------------------------------------------------------------------



 



          “Partner” means a General Partner or a Limited Partner, and “Partners”
means the General Partner and the Limited Partners.
          “Partner Minimum Gain” means an amount, with respect to each Partner
Nonrecourse Debt, equal to the Partnership Minimum Gain that would result if
such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).
          “Partner Nonrecourse Debt” shall have the meaning set forth in
Regulations Section 1.704-2(b)(4).
          “Partner Nonrecourse Deductions” shall have the meaning set forth in
Regulations Section 1.704-2(i)(2), and the amount of Partner Nonrecourse
Deductions with respect to a Partner Nonrecourse Debt for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(i)(2).
          “Partnership” means the limited partnership formed under the Act and
pursuant to this Agreement, and any successor thereto.
          “Partnership Unit Economic Balance” has the meaning set forth in
Section 6.3.B(3).
          “Partnership Interest” means, an ownership interest in the Partnership
of either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. There may be one or more
classes or series of Partnership Interests as provided in Section 4.3. A
Partnership Interest may be expressed as a number of Partnership Units. Unless
otherwise expressly provided for by the General Partner at the time of the
original issuance of any Partnership Interests, all Partnership Interests
(whether of a Limited Partner or a General Partner) shall be of the same class
or series.
          “Partnership Minimum Gain” shall have the meaning set forth in
Regulations Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain,
as well as any net increase or decrease in Partnership Minimum Gain, for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).
          “Partnership Record Date” means the record date established by the
General Partner for the distribution of Available Cash pursuant to Section 5.1
which record date shall be the same as the record date established by the
General Partner for a distribution to its stockholders of some or all of its
portion of such distribution.
          “Partnership Unit” or “Unit” means, with respect to any class of
Partnership Interest, a fractional, undivided share of such class of Partnership
Interest issued pursuant to Sections 4.1 and 4.3. The ownership of Partnership
Units may be evidenced by a certificate for units substantially in the form of
Exhibit D hereto or as the General Partner may determine with respect to any
class of Partnership Units issued from time to time under Section 4.1 and 4.3.
Partnership Units include LTIP Units to the extent set forth in the definition
of “LTIP Units.”

14



--------------------------------------------------------------------------------



 



          “Partnership Year” means the fiscal year of the Partnership, which
shall be the calendar year.
          “Percentage Interest” means, as to a Partner holding a class or series
of Partnership Interests, its interest in such class or series as determined by
dividing the Partnership Units of such class or series owned by such Partner by
the total number of Partnership Units of such class then outstanding as
specified in Exhibit A attached hereto, as such Exhibit may be amended from time
to time. If the Partnership issues more than one class or series of Partnership
Interests, the interest in the Partnership among the classes or series of
Partnership Interests shall be determined as set forth in the amendment to the
Partnership Agreement setting forth the rights and privileges of such additional
classes or series of Partnership Interest, if any, as contemplated by
Section 4.3.D.
          “Person” means an individual, corporation, partnership, limited
liability company, trust, unincorporated organization, association or other
entity.
          “Plan Asset Regulation” means the regulations promulgated by the
United States Department of Labor in Title 29, Code of Federal Regulations,
Part 2510, Section 101.3, and any successor regulations thereto.
          “Pledge” shall have the meaning set forth in Section 11.3.A.
          “Post-Grant Gains” shall have the meaning set forth in Section 6.3.B
hereof.
          “Properties” means such interests in real property and personal
property including without limitation, fee interests, interests in ground
leases, interests in joint ventures, interests in mortgages, and Debt
instruments as the Partnership may hold from time to time.
          “Qualifying Party” means (a) an Additional Limited Partner; (b) a
Family Member, or a lending institution as the pledgee of a Pledge, who is the
transferee in a Permitted Transfer; (c) a Substituted Limited Partner succeeding
to all or part of the Limited Partner Interest of (i) an Additional Limited
Partner or (ii) a Family Member, or a lending institution who is the pledgee of
a Pledge, who is the transferee in a Permitted Transfer; or (d) an LTIP
Unitholder with respect to Non-Forfeitable LTIP Units with respect to which the
LTIP Equalization Date has occurred.
          “Qualified REIT Subsidiary” means any Subsidiary of the General
Partner that is a “qualified REIT subsidiary” within the meaning of Section
856(i) of the Code.
          “Qualified Transferee” means an “Accredited Investor” as such term is
defined in Rule 501 promulgated under the Securities Act.
          “Redemption” shall have the meaning set forth in Section 8.6.A.
          “Regulations” means the Treasury Regulations promulgated under the
Code, as such regulations may be amended from time to time (including
corresponding provisions of succeeding regulations).

15



--------------------------------------------------------------------------------



 



          “Regulatory Allocations” shall have the meaning set forth in Section
6.3.A(viii).
          “REIT” means a real estate investment trust, as defined under
Sections 856 through 860 of the Code.
          “REIT Requirements” shall have the meaning set forth in Section 5.1.
          “REIT Series A Preferred Share” means a share of 7.375% Series A
Cumulative Redeemable Preferred Stock, par value $.01 per share, liquidation
preference $25 per share, of the General Partner.
          “REIT Share” means a share of common stock, par value $0.01 per share,
of the General Partner.
          “REIT Shares Amount” means, as of any date, an aggregate number of
REIT Shares equal to the number of Tendered Units, as adjusted (x) pursuant to
Section 7.5 (in the event the General Partner acquires material assets, other
than on behalf of the Partnership) and (y) for stock dividends and
distributions, stock splits and subdivisions, reverse stock splits and
combinations, distributions of rights, warrants or options, and distributions of
evidences of indebtedness or assets relating to assets not received by the
General Partner pursuant to a pro rata distribution by the Partnership.
          “Safe Harbor Election” has the meaning set forth in Section 4.6.B(2).
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder and any successor statute thereto.
          “Series A Articles Supplementary” means the Articles Supplementary of
the General Partner in connection with its REIT Series A Preferred Shares, as
filed with the State Department of Assessments and Taxation of Maryland on
January 17, 2007.
          “Series A Preferred Capital” means a Capital Account balance equal to
the product of (i) the number of Series A Preferred Units then held by the
General Partner multiplied by (ii) the sum of $25 plus any accrued and unpaid
distributions on each Series A Preferred Unit for all past dividend periods and
the current distribution period.
          “Series A Preferred Unit Distribution Payment Date” shall have the
meaning set forth in Section 1.2.A hereof.
          “Series A Priority Return” shall mean an amount equal to 7.375% per
annum on the stated value of $25 per Series A Preferred Unit (equivalent to the
fixed annual amount of $1.84375 per Series A Preferred Unit), commencing on the
date of issuance of such Series A Preferred Unit. For any partial quarterly
period, the amount of the Series A Priority Return shall be prorated and
computed on the basis of a 360-day year consisting of twelve 30-day months. If
following a Change of Control the REIT Series A Preferred Shares are not listed
on the New York Stock Exchange, the American Stock Exchange or NASDAQ, the
Series A Priority Return shall be increased to 8.375% per annum of the stated
value of $25 per Series A Preferred Unit

16



--------------------------------------------------------------------------------



 



(equivalent to a fixed annual amount of approximately $2.09375 per Series A
Preferred Unit) and the holders of Series A Preferred Units shall be entitled to
receive out of funds legally available for that purpose, dividends payable in
cash cumulative from, but excluding, the first date on which both the Change of
Control has occurred and the REIT Series A Preferred Shares are not so listed at
the increased dividend rate for as long as the REIT Series A Preferred Shares
are not so listed.
          “Specified Redemption Date” means the day of receipt by the General
Partner of a Notice of Redemption.
          “Stock Plan” means any stock incentive, stock option, stock ownership
or employee benefits plan of the General Partner.
          “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, joint venture or other entity of which a
majority of (i) the voting power of the voting equity securities or (ii) the
outstanding equity interests is owned, directly or indirectly, by such Person.
          “Subsidiary Partnership” means any partnership or limited liability
company that is a Subsidiary of the Partnership.
          “Substituted Limited Partner” means a Person who is admitted as a
Limited Partner to the Partnership pursuant to Section 11.4.
          “Surviving Partnership” shall have the meaning set forth in
Section 11.2.B(2).
          “Tax Distributions” shall have the meaning set forth in
Section 4.6.D(4) hereof.
          “Tax Items” shall have the meaning set forth in Section 6.4.A.
          “Tenant” means any tenant from which the General Partner derives rent
either directly or indirectly through partnerships, including the Partnership,
or Qualified REIT Subsidiaries.
          “Tendered Units” shall have the meaning set forth in Section 8.6.A.
          “Tendering Partner” shall have the meaning set forth in Section 8.6.A.
          “Termination Transaction” shall have the meaning set forth in
Section 11.2.B.
Section 1.2 Rules of Construction
          Unless otherwise indicated, all references herein to “REIT,” “REIT
Requirements,” “REIT Shares” and “REIT Shares Amount” with respect to the
General Partner shall apply only with reference to the Company.

17



--------------------------------------------------------------------------------



 



ARTICLE 2.
ORGANIZATIONAL MATTERS
Section 2.1 Organization
          The Partnership is a limited partnership formed pursuant to the
provisions of the Act and upon the terms and conditions set forth in this
Agreement. Except as expressly provided herein, the rights and obligations of
the Partners and the administration and termination of the Partnership shall be
governed by the Act. The Partnership Interest of each Partner shall be personal
property for all purposes.
Section 2.2 Name
          The name of the Partnership is BioMed Realty, L.P. The Partnership’s
business may be conducted under any other name or names deemed advisable by the
General Partner, including the name of the General Partner or any Affiliate
thereof. The words “Limited Partnership,” “L.P.,” “Ltd.” or similar words or
letters shall be included in the Partnership’s name where necessary for the
purposes of complying with the laws of any jurisdiction that so requires. The
General Partner in its sole and absolute discretion may change the name of the
Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.
Section 2.3 Registered Office and Agent; Principal Office
          The name and address of the registered office and registered agent of
the Partnership in the State of Maryland are James J. Hanks, Jr., care of
Venable LLP, 1800 Mercantile Bank & Trust Bldg., 2 Hopkins Plaza, Baltimore, MD
21201. The address of the principal office of the Partnership in the State of
Maryland is c/o Venable LLP at such address. The principal office of the
Partnership is located at 17140 Bernardo Center Drive, Suite 222, San Diego,
California 92128, or such other place as the General Partner may from time to
time designate by notice to the other Partners. The Partnership may maintain
offices at such other place or places within or outside the State of Maryland as
the General Partner deems advisable.
Section 2.4 Power of Attorney
     A. Each Limited Partner and each Assignee constitutes and appoints the
General Partner, any Liquidator, and authorized officers and attorneys-in-fact
of each, and each of those acting singly, in each case with full power of
substitution, as its true and lawful agent and attorney-in-fact, with full power
and authority in its name, place and stead to:
          (1) execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including, without limitation, this Agreement and the Certificate and all
amendments or restatements thereof) that the General Partner or the Liquidator
deems appropriate or necessary to form, qualify or continue the existence or
qualification of the Partnership as a limited partnership (or a partnership in
which the Limited Partners have limited liability) in the State of Maryland and
in all other jurisdictions in which the Partnership

18



--------------------------------------------------------------------------------



 



may conduct business or own property; (b) all instruments that the General
Partner or any Liquidator deems appropriate or necessary to reflect any
amendment, change, modification or restatement of this Agreement in accordance
with its terms; (c) all conveyances and other instruments or documents that the
General Partner or any Liquidator deems appropriate or necessary to reflect the
dissolution and liquidation of the Partnership pursuant to the terms of this
Agreement, including, without limitation, a certificate of cancellation; (d) all
instruments relating to the admission, withdrawal, removal or substitution of
any Partner pursuant to, or other events described in, Articles 11, 12 or 13 or
the Capital Contribution of any Partner; and (e) all certificates, documents and
other instruments relating to the determination of the rights, preferences and
privileges of Partnership Interests; and
          (2) execute, swear to, acknowledge and file all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the sole and absolute discretion of the General Partner or any Liquidator, to
make, evidence, give, confirm or ratify any vote, consent, approval, agreement
or other action which is made or given by the Partners hereunder or is
consistent with the terms of this Agreement or appropriate or necessary, in the
sole discretion of the General Partner or any Liquidator, to effectuate the
terms or intent of this Agreement.
Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Article 14
or as may be otherwise expressly provided for in this Agreement.
     B. The foregoing power of attorney is hereby declared to be irrevocable and
a power coupled with an interest, in recognition of the fact that each of the
Partners will be relying upon the power of the General Partner and any
Liquidator to act as contemplated by this Agreement in any filing or other
action by it on behalf of the Partnership, and it shall survive and not be
affected by the subsequent Incapacity of any Limited Partner or Assignee and the
transfer of all or any portion of such Limited Partner’s or Assignee’s
Partnership Units and shall extend to such Limited Partner’s or Assignee’s
heirs, successors, assigns and personal representatives. Each such Limited
Partner or Assignee hereby agrees to be bound by any representation made by the
General Partner or any Liquidator, acting in good faith pursuant to such power
of attorney; and each such Limited Partner or Assignee hereby waives any and all
defenses which may be available to contest, negate or disaffirm the action of
the General Partner or any Liquidator, taken in good faith under such power of
attorney. Each Limited Partner or Assignee shall execute and deliver to the
General Partner or any Liquidator, within 15 days after receipt of the General
Partner’s or Liquidator’s request therefor, such further designation, powers of
attorney and other instruments as the General Partner or the Liquidator, as the
case may be, deems necessary to effectuate this Agreement and the purposes of
the Partnership.

19



--------------------------------------------------------------------------------



 



Section 2.5 Term
     The term of the Partnership commenced on April 30, 2004 and shall continue
until December 31, 2104 unless it is dissolved sooner pursuant to the provisions
of Article 13 or as otherwise provided by law.
ARTICLE 3.
PURPOSE
Section 3.1 Purpose and Business
          The purpose and nature of the business to be conducted by the
Partnership is (i) to conduct any business that may be lawfully conducted by a
limited partnership organized pursuant to the Act, (ii) to enter into any
partnership, joint venture or other similar arrangement to engage in any
business described in the foregoing clause (i) or to own interests in any entity
engaged, directly or indirectly, in any such business and (iii) to do anything
necessary or incidental to the foregoing, provided, however, that such business
shall be limited to and conducted in such a manner as to permit the General
Partner at all times to be classified as a REIT for federal income tax purposes,
unless the General Partner ceases to qualify as a REIT for reasons other than
the conduct of the business of the Partnership. In connection with the
foregoing, and without limiting the General Partner’s right in its sole
discretion to cease qualifying as a REIT, the Partners acknowledge that the
General Partner’s current status as a REIT inures to the benefit of all the
Partners and not solely the General Partner.
Section 3.2 Powers
          The Partnership is empowered to do any and all acts and things
necessary, appropriate, proper, advisable, incidental to or convenient for the
furtherance and accomplishment of the purposes and business described herein and
for the protection and benefit of the Partnership, including, without
limitation, full power and authority, directly or through its ownership interest
in other entities, to enter into, perform and carry out contracts of any kind,
borrow money and issue evidences of indebtedness, whether or not secured by
mortgage, deed of trust, pledge or other lien, acquire, own, manage, improve and
develop real property, and lease, sell, transfer and dispose of real property;
provided, however, notwithstanding anything to the contrary in this Agreement,
the Partnership shall not take, or refrain from taking, any action which, in the
judgment of the General Partner, in its sole and absolute discretion, (i) could
adversely affect the ability of the General Partner to continue to qualify as a
REIT, (ii) absent the consent of the General Partner, which may be given or
withheld in its sole and absolute discretion, could subject the General Partner
to any taxes under Section 857 or Section 4981 of the Code, or (iii) could
violate any law or regulation of any governmental body or agency having
jurisdiction over the General Partner or its securities, unless any such action
(or inaction) under the foregoing clauses (i), (ii) or (iii) shall have been
specifically consented to by the General Partner in writing.
Section 3.3 Partnership Only for Purposes Specified
          The Partnership shall be a partnership only for the purposes specified
in Section 3.1, and this Agreement shall not be deemed to create a partnership
among the Partners with

20



--------------------------------------------------------------------------------



 



respect to any activities whatsoever other than the activities within the
purposes of the Partnership as specified in Section 3.1. Except as otherwise
provided in this Agreement, no Partner shall have any authority to act for,
bind, commit or assume any obligation or responsibility on behalf of the
Partnership, its properties or any other Partner. No Partner, in its capacity as
a Partner under this Agreement, shall be responsible or liable for any
indebtedness or obligation of another Partner, nor shall the Partnership be
responsible or liable for any indebtedness or obligation of any Partner,
incurred either before or after the execution and delivery of this Agreement by
such Partner, except as to those responsibilities, liabilities, indebtedness or
obligations incurred pursuant to and as limited by the terms of this Agreement
and the Act.
Section 3.4 Representations and Warranties by the Parties
     A. Each Partner that is an individual represents and warrants to each other
Partner that (i) such Partner has the legal capacity to enter into this
Agreement and perform such Partner’s obligations hereunder, (ii) the
consummation of the transactions contemplated by this Agreement to be performed
by such Partner will not result in a breach or violation of, or a default under,
any agreement by which such Partner or any of such Partner’s property is or are
bound, or any statute, regulation, order or other law to which such Partner is
subject, (iii) such Partner is a “United States person” within the meaning of
Section 7701(a)(30) of the Code, and (iv) this Agreement is binding upon, and
enforceable against, such Partner in accordance with its terms.
     B. Each Partner that is not an individual represents and warrants to each
other Partner that (i) its execution and delivery of this Agreement and all
transactions contemplated by this Agreement to be performed by it have been duly
authorized by all necessary action, including without limitation, that of its
general partner(s), committee(s), trustee(s), beneficiaries, directors and/or
stockholder(s), as the case may be, as required, (ii) the consummation of such
transactions shall not result in a breach or violation of, or a default under,
its certificate of limited partnership, partnership agreement, trust agreement,
limited liability company operating agreement, charter or bylaws, as the case
may be, any agreement by which such Partner or any of such Partner’s properties
or any of its partners, beneficiaries, trustees or stockholders, as the case may
be, is or are bound, or any statute, regulation, order or other law to which
such Partner or any of such Partner’s properties or any of its partners,
trustees, beneficiaries or stockholders, as the case may be, is or are subject,
(iii) such Partner is a “United States person” within the meaning of
Section 7701(a)(30) of the Code and (iv) this Agreement is binding upon, and
enforceable against, such Partner in accordance with its terms.
     C. Each Partner represents, warrants, and agrees that it has acquired and
continues to hold its interest in the Partnership for its own account for
investment only and not for the purpose of, or with a view toward, the resale or
distribution of all or any part thereof, nor with a view toward selling or
otherwise distributing such interest or any part thereof at any particular time
or under any predetermined circumstances. Each Partner further represents and
warrants that it is a sophisticated investor, able and accustomed to handling
sophisticated financial matters for itself, particularly real estate
investments, and that it has a sufficiently high net worth that it does not
anticipate a need

21



--------------------------------------------------------------------------------



 



for the funds it has invested in the Partnership in what it understands to be a
highly speculative and illiquid investment. Each Partner represents, warrants
and agrees that such Partner is an “accredited investor” (as such term is
defined in Rule 501(a) of Regulation D under the Securities Act).
     D. Each Partner acknowledges that (i) the Partnership Units (and any REIT
Shares that might be exchanged therefor) have not been registered under the
Securities Act and may not be transferred unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available (it being understood that the Partnership has no intention of so
registering the Partnership Units), (ii) a restrictive legend in the form set
forth in Exhibit D shall be placed on the certificates representing the
Partnership Units, and (iii) a notation shall be made in the appropriate records
of the Partnership indicating that the Partnership Units are subject to
restrictions on transfer.
     E. Each Limited Partner further represents, warrants, covenants and agrees
as follows:
          (1) Except as provided in Exhibit E, at any time such Partner actually
or Constructively Owns a 25% or greater capital interest or profits interest in
the Partnership, it does not and will not, without the prior written consent of
the General Partner, actually own or Constructively Own (a) with respect to any
Tenant that is a corporation, any stock of such Tenant, and (b) with respect to
any Tenant that is not a corporation, any interests in either the assets or net
profits of such Tenant.
          (2) Except as provided in Exhibit F, at any time such Partner actually
or Constructively Owns a 25% or greater capital interest or profits interest in
the Partnership, it does not, and agrees that it will not without the prior
written consent of the General Partner, actually own or Constructively Own, any
stock in the General Partner, other than any REIT Shares or other shares of
capital stock of the General Partner such Partner may acquire (a) as a result of
an exchange of Tendered Units pursuant to Section 8.6 or (b) upon the exercise
of options granted or delivery of REIT Shares pursuant to any Stock Plan, in
each case subject to the ownership limitations set forth in the General
Partner’s Charter.
          (3) Upon request of the General Partner, it will disclose to the
General Partner the amount of REIT Shares or other shares of capital stock of
the General Partner that it actually owns or Constructively Owns.
          (4) It understands that if, for any reason, (a) the representations,
warranties or agreements set forth in E(1) or (2) above are violated, or (b) the
Partnership’s actual or Constructive Ownership of REIT Shares or other shares of
capital stock of the General Partner violates the limitations set forth in the
Charter, then (x) some or all of the Redemption rights of the Partners may
become non-exercisable, and (y) some or all of the REIT Shares owned by the
Partners may be automatically transferred to a trust for the benefit of a
charitable beneficiary, as provided in the Charter.

22



--------------------------------------------------------------------------------



 



          (5) Without the consent of the General Partner, which may be given or
withheld in its sole discretion, no Partner shall take any action that would
cause the Partnership at any time to have more than 100 partners (including as
partners those persons indirectly owning an interest in the Partnership through
a partnership, limited liability company, S corporation or grantor trust (such
entity, a “flow through entity”), but only if substantially all of the value of
such person’s interest in the flow through entity is attributable to the flow
through entity’s interest (direct or indirect) in the Partnership).
     F. The representations and warranties contained in Sections 3.4 shall
survive the execution and delivery of this Agreement by each Partner and the
dissolution and winding-up of the Partnership.
     G. Each Partner hereby acknowledges that no representations as to potential
profit, cash flows, funds from operations or yield, if any, in respect of the
Partnership or the General Partner have been made by any Partner or any employee
or representative or Affiliate of any Partner, and that projections and any
other information, including, without limitation, financial and descriptive
information and documentation, which may have been in any manner submitted to
such Partner shall not constitute any representation or warranty of any kind or
nature, express or implied.
Section 3.5 Certain ERISA Matters
          Each Partner acknowledges that the Partnership is intended to qualify
as a “real estate operating company” (as such term is defined in the Plan Asset
Regulation). The General Partner may structure the investments in, relationships
with and conduct with respect to Properties and any other assets of the
Partnership so that the Partnership will be a “real estate operating company”
(as such term is defined in the Plan Asset Regulation).
ARTICLE 4.
CAPITAL CONTRIBUTIONS
Section 4.1 Capital Contributions of the Partners
          At the time of their respective execution of this Agreement, the
Partners shall make or shall have made Capital Contributions as set forth in
Exhibit A to this Agreement. The Partners shall own Partnership Units of the
class or series and in the amounts set forth in Exhibit A and shall have a
Percentage Interest in the Partnership as set forth in Exhibit A, which
Percentage Interest shall be adjusted in Exhibit A from time to time by the
General Partner to the extent necessary to reflect accurately exchanges,
redemptions, Capital Contributions, the issuance of additional Partnership Units
or similar events having an effect on a Partner’s Percentage Interest. Except as
required by law, as otherwise provided in Sections 4.3, 4.4 and 10.5, or as
otherwise agreed to by a Partner and the Partnership, no Partner shall be
required or permitted to make any additional Capital Contributions or loans to
the Partnership. Unless otherwise specified by the General Partner at the time
of the creation of any class of Partnership Interests, the corresponding class
or series of capital stock for any Partnership Units issued shall be REIT
Shares.

23



--------------------------------------------------------------------------------



 



Section 4.2 Loans by Third Parties
          Subject to Section 4.3, the Partnership may incur Debt, or enter into
other similar credit, guarantee, financing or refinancing arrangements for any
purpose (including, without limitation, in connection with any further
acquisition of Properties) with any Person that is not the General Partner upon
such terms as the General Partner determines appropriate; provided that, the
Partnership shall not incur any Debt that is recourse to the General Partner,
except to the extent otherwise agreed to by the General Partner in its sole
discretion.
Section 4.3 Additional Funding and Capital Contributions
     A. General. The General Partner may, at any time and from time to time
determine that the Partnership requires additional funds (“Additional Funds”)
for the acquisition of additional Properties or for such other Partnership
purposes as the General Partner may determine. Additional Funds may be raised by
the Partnership, at the election of the General Partner, in any manner provided
in, and in accordance with, the terms of this Section 4.3. No Person shall have
any preemptive, preferential or similar right or rights to subscribe for or
acquire any Partnership Interest, except as set forth in this Section 4.3.
     B. Issuance of Additional Partnership Interests. The General Partner, in
its sole and absolute discretion, may raise all or any portion of the Additional
Funds by accepting additional Capital Contributions of cash. The General Partner
may also accept additional Capital Contributions of real property or any other
non-cash assets. In connection with any such additional Capital Contributions
(of cash or property), the General Partner is hereby authorized to cause the
Partnership from time to time to issue to Partners (including the General
Partner) or other Persons (including, without limitation, in connection with the
contribution of property to the Partnership) additional Partnership Units or
other Partnership Interests in one or more classes, or one or more series of any
of such classes, with such designations, preferences and relative,
participating, optional or other special rights, powers, and duties, including
rights, powers, and duties senior to then existing Limited Partner Interests,
all as shall be determined by the General Partner in its sole and absolute
discretion subject to Maryland law, and as set forth by amendment to this
Agreement, including without limitation, (i) the allocations of items of
Partnership income, gain, loss, deduction, and credit to such class or series of
Partnership Interests; (ii) the right of each such class or series of
Partnership Interests to share in Partnership distributions; (iii) the rights of
each such class or series of Partnership Interests upon dissolution and
liquidation of the Partnership; and (iv) the right to vote, including, without
limitation, the Limited Partner approval rights set forth in Section 11.2.A;
provided, that no such additional Partnership Units or other Partnership
Interests shall be issued to the General Partner unless either (a) (1) the
additional Partnership Interests are issued in connection with the grant, award,
or issuance of shares of the General Partner pursuant to Section 4.3.C below,
which shares have designations, preferences, and other rights (except voting
rights) such that the economic interests attributable to such shares are
substantially similar to the designations, preferences and other rights of the
additional Partnership Interests issued to the General Partner in accordance
with this Section 4.3.B, and (2) the General Partner shall make a

24



--------------------------------------------------------------------------------



 



Capital Contribution to the Partnership in an amount equal to the net proceeds
raised in connection with such issuance, or (b) the additional Partnership
Interests are issued to all Partners holding Partnership Interests in the same
class in proportion to their respective Percentage Interests in such class. The
General Partner’s determination that consideration is adequate shall be
conclusive insofar as the adequacy of consideration relates to whether the
Partnership Interests are validly issued and paid. In the event that the
Partnership issues additional Partnership Interests pursuant to this
Section 4.3.B, the General Partner shall make such revisions to this Agreement
(including but not limited to the revisions described in Section 5.4, Section
6.2.C, and Section 8.6) as it determines are necessary to reflect the issuance
of such additional Partnership Interests. Without limiting the foregoing, the
General Partner is expressly authorized to cause the Partnership to issue
Partnership Units for no tangible value or for less than fair market value, so
long as the General Partner concludes in good faith that such issuance of
Partnership Interests is in the best interests of the Partnership.
     C. Issuance of REIT Shares or Other Securities by the General Partner. The
General Partner shall not issue any additional REIT Shares, other shares of
capital stock of the General Partner or New Securities (other than REIT Shares
issued pursuant to Section 8.6 or such shares, stock or securities pursuant to a
dividend or distribution (including any stock split) to all of its stockholders
or all of its stockholders who hold a particular class of stock of the General
Partner) unless (i) the General Partner shall cause the Partnership to issue to
the General Partner, Partnership Interests or rights, options, warrants or
convertible or exchangeable securities of the Partnership having designations,
preferences and other rights, all such that the economic interests thereof are
substantially similar to those of the REIT Shares, other shares of capital stock
of the General Partner or New Securities issued by the General Partner and
(ii) the General Partner shall make a Capital Contribution of the net proceeds
from the issuance of such additional REIT Shares, other shares of capital stock
or New Securities, as the case may be, and from the exercise of the rights
contained in such additional New Securities, as the case may be. Without
limiting the foregoing, the General Partner is expressly authorized to issue
REIT Shares, other shares of capital stock of the General Partner or New
Securities for no tangible value or for less than fair market value, and the
General Partner is expressly authorized to cause the Partnership to issue to the
General Partner corresponding Partnership Interests, so long as (x) the General
Partner concludes in good faith that such issuance of Partnership Interests is
in the interests of the Partnership; and (y) the General Partner contributes all
proceeds, if any, from such issuance and exercise to the Partnership.
          In connection with the General Partner’s initial public offering of
REIT Shares, any other issuance of REIT Shares, other capital stock of the
General Partner or New Securities, the General Partner shall contribute to the
Partnership, any net proceeds raised in connection with such issuance; provided,
that the General Partner may use a portion of the net proceeds from any offering
to acquire Partnership Units or other assets (provided such other assets are
contributed to the Partnership pursuant to the terms of this Agreement; and
provided further that if the net proceeds actually received by the General
Partner are less than the gross proceeds of such issuance as a result of any
underwriter’s discount or other expenses paid or incurred in connection with
such issuance then, except to the extent such net proceeds are used to acquire

25



--------------------------------------------------------------------------------



 



Partnership Units, the General Partner shall be deemed to have made a Capital
Contribution to the Partnership in the amount equal to the sum of the net
proceeds of such issuance plus the amount of such underwriter’s discount and
other expenses paid by the General Partner (which discount and expense shall be
treated as an expense for the benefit of the Partnership for purposes of
Section 7.4)). In the case of issuances of REIT Shares, other capital stock of
the General Partner or New Securities pursuant to any Stock Plan at a discount
from fair market value or for no value, the amount of such discount representing
compensation to the employee, as determined by the General Partner, shall be
treated as an expense for the benefit of the Partnership for purposes of
Section 7.4 and, as a result, the General Partner shall be deemed to have made a
Capital Contribution to the Partnership in an amount equal to the sum of any net
proceeds of such issuance plus the amount of such expense.
     D. Percentage Interest Adjustments in the Case of Capital Contributions for
Partnership Units. Upon the acceptance of additional Capital Contributions in
exchange for any class or series of Partnership Units, the Percentage Interest
in such class or series of Partnership Units shall be equal to a fraction, the
numerator of which is equal to the amount of cash and the Agreed Value of the
Property contributed as of the time such additional Capital Contributions are
made (an “Adjustment Date”) and the denominator of which is equal to the sum of
(i) the Deemed Value of the Partnership Interests of such class or series
(computed as of the Business Day immediately preceding the Adjustment Date) and
(ii) the aggregate Agreed Value of additional Capital Contributions contributed
by all Partners and/or third parties to the Partnership on such Adjustment Date
in such class or series of Partnership Interests. The Percentage Interest of
each other Partner holding Partnership Interests of such class or series not
making a full pro rata Capital Contribution shall be adjusted to equal a
fraction, the numerator of which is equal to the sum of (i) the Deemed
Partnership Interest Value of such Limited Partner in respect of such class or
series (computed as of the Business Day immediately preceding the Adjustment
Date) and (ii) the Agreed Value of additional Capital Contributions, if any,
made by such Partner to the Partnership in such class or series of Partnership
Interests as of such Adjustment Date, and the denominator of which is equal to
the sum of (i) the Deemed Value of the Partnership Interests of such class or
series (computed as of the Business Day immediately preceding the Adjustment
Date), plus (ii) the aggregate Agreed Value of additional Capital Contributions
contributed by all Partners and/or third parties to the Partnership on such
Adjustment Date in such class or series. Provided, however, solely for purposes
of calculating a Partner’s Percentage Interest pursuant to this Section 4.3.D,
(i) in the case of cash Capital Contributions by the General Partner funded by
an offering of REIT Shares or other shares of capital stock of the General
Partner and (ii) in the case of the contribution of properties by the General
Partner which were acquired by the General Partner in exchange for REIT Shares
or other shares of capital stock of the General Partner immediately prior to
such contribution, the General Partner shall be issued a number of Partnership
Units equal and corresponding to the number of such shares issued by the General
Partner in exchange for such cash or Properties, the Partnership Units held by
the other Partners shall not be adjusted, and the Partners’ Percentage Interests
shall be adjusted accordingly. The General Partner shall promptly give each
Partner written notice of its Percentage Interest, as adjusted.
Section 4.4 Other Contribution Provisions

26



--------------------------------------------------------------------------------



 



          In the event that any Partner is admitted to the Partnership and is
given (or is treated as having received) a Capital Account at the time of
admission in exchange for services rendered to the Partnership, such transaction
shall be treated by the Partnership and the affected Partner as if the
Partnership had compensated such Partner in cash, and the Partner had
contributed such cash to the capital of the Partnership. In addition, with the
consent of the General Partner, in its sole discretion, one or more Limited
Partners may enter into agreements with the Partnership, in the form of a
guarantee or contribution agreement, which have the effect of providing a
guarantee of certain obligations of the Partnership.
Section 4.5 No Preemptive Rights
          Except to the extent expressly granted by the Partnership pursuant to
another agreement, no Person shall have any preemptive, preferential or other
similar right with respect to (i) providing funds to the Partnership or
(ii) issuance or sale of any Partnership Units or other Partnership Interests.
Section 4.6 LTIP Units.
     A. Grant of LTIP Units. The General Partner may from time to time, but not
less frequently than once in each calendar year beginning with 2007 unless it
otherwise determines, cause the Partnership to grant LTIP Units to any Person
rendering services to the Partnership in each year for services rendered by such
Person to the Partnership, in its capacity as a Partner, or in anticipation of
becoming a Partner, and admit any such Person as a Limited Partner. Subject to
the following provisions of this Section and the special provisions of
Sections 4.8, 6.3.B and 14.3, LTIP Units shall be treated as Partnership Units,
with all of the rights, privileges and obligations attendant thereto. For
purposes of computing the Partners’ Percentage Interests, LTIP Units shall be
treated as Partnership Units. Exhibit A sets forth the initial grants of LTIP
Units issued as of the date hereof. The General Partner may grant LTIP Units to
any Person at any time, in its sole and absolute discretion.
     B. Status of LTIP Units.
          (1) LTIP Units shall be fully vested when granted to a Person, but
shall be subject to forfeiture as provided in this Section 4.6. The value of an
LTIP Unit upon issuance (and the Economic Capital Account Balance of an LTIP
Unitholder with respect to such LTIP Units upon issuance) shall be zero, the
amount of distributions such LTIP Unit would produce for an LTIP Unitholder if
the Partnership’s assets were sold for their Gross Asset Value as of such
issuance date (it being agreed that apart from applicable distributions of
Available Cash from operations, an LTIP Unit may only share in distributions of
sale and liquidation proceeds from a Partnership asset to the extent of income
allocated to the holder thereof under Section 6.3.B that is attributable to the
appreciation in value of such asset after such LTIP Unit’s grant date, all as
provided in Sections 5.1 and 6.3.B).
          (2) Safe Harbor Election and Forfeiture Allocations:

27



--------------------------------------------------------------------------------



 



               (a) The Partners agree that the General Partner is authorized and
directed to make an election, on behalf of itself and of all Partners, to have
the “Safe Harbor” of Section 3.03 of IRS Notice 2005-43 (or the corresponding
provision in any Revenue Procedure or regulation issued in execution of the
provisions of such Notice) (the “Safe Harbor”) apply irrevocably with respect to
all LTIP Units transferred in connection with the performance of services by a
Partner in a partner capacity, or in anticipation of becoming a Partner (such
election, the “Safe Harbor Election”). The Safe Harbor Election shall be
effective as of the date hereof. The Partnership and each Partner agrees to
comply with all requirements of the Safe Harbor with respect to all interests in
the Partnership transferred in connection with the performance of services by a
Partner in a partner capacity or in anticipation of becoming a Partner, whether
such Partner was admitted as a Partner or as the transferee of a previous
Partner. The General Partner shall cause the Partnership to comply with all
record-keeping requirements and other administrative requirements with respect
to the Safe Harbor as shall be required by proposed or final regulations
relating thereto.
               (b) In connection with the Safe Harbor Election, the Partners
agree that (I) each LTIP Unit issued hereunder is a “Safe Harbor Partnership
Interest” within the meaning of section 3.02 of IRS Notice 2005-43 (or the
corresponding provision in any Revenue Procedure or regulation issued in
relation to the provisions of such Notice or successor pronouncement)
representing a profits interest received for services rendered or to be rendered
to or for the benefit of the Partnership by the LTIP Unitholder in his or her
capacity as a Partner or in anticipation of becoming a Partner, and (II) the
fair market value of the Safe Harbor Partnership Interest upon receipt by the
LTIP Unitholder as of the date of issuance is zero, representing the liquidation
value of such interest upon receipt (with such valuation being consented to and
hereby approved by all Partners).
               (c) Each Partner hereby agrees (I) to comply with all
requirements of the Safe Harbor Election with respect to each LTIP Unitholder’s
Safe Harbor Partnership Interest, and (II) that to the extent that such profits
interest is forfeited after the date hereof and to the extent that allocations
of income have been made to LTIP Unitholder with respect thereto and have not
been matched with corresponding amounts of distributions with respect thereto,
the Partnership shall make special forfeiture allocations of gross items of
deduction or loss (including, as may be permitted by or under Treasury
Regulations to be adopted, notional items of deduction or loss) in accordance
with the Treasury Regulations to be adopted under Sections 704(b) and 83 of the
Code.
               (d) The General Partner shall file or cause the Partnership to
file all returns, reports and other documentation as may be required, as
reasonably determined by the General Partner, to perfect and maintain the Safe
Harbor Election with respect to transfers of each LTIP Unitholder’s Safe Harbor
Partnership Interest.
               (e) The General Partner is hereby authorized, directed and
empowered, without further vote or action of the Partners, to amend the
Agreement as necessary to comply with the Safe Harbor requirements in order to
provide for a Safe

28



--------------------------------------------------------------------------------



 



Harbor Election and the ability to maintain the same, and shall have the
authority to execute any such amendment by and on behalf of each Partner
pursuant to the power of attorney granted by this Agreement. Any undertaking by
the Partners necessary to enable or preserve a Safe Harbor Election may be
reflected in such amendments and, to the extent so reflected, shall be binding
on each Partner. The General Partner and the Partnership hereby (1) approve the
adoption of the BioMed Realty Trust, Inc. and BioMed Realty L.P. 2004 Incentive
Award Plan, (2) approve the filing of Section 83(b) elections for each employee
granted LTIP Units and (3) ratify the form of LTIP Forfeiture Agreement and all
of the exhibits attached thereto. Each employee granted LTIP Units shall file a
Section 83(b) election.
               (f) Each Partner agrees to cooperate with the General Partner to
perfect and maintain any Safe Harbor Election, and to timely execute and deliver
any documentation with respect thereto reasonably requested by the General
Partner, at the expense of the Company.
               (g) No Transfer of any interest in the Partnership by a Partner
shall be effective unless prior to such Transfer, the assignee or intended
recipient of such interest shall have agreed in writing to be bound by the
provisions of this Section 4.6.B(2), in a form reasonably satisfactory to the
General Partner.
          (3) No Conversion to Partnership Units Required. Subject to the tax
allocations required to be made to an LTIP Unitholder pursuant to Section 6.4
following a Book-up Event, an LTIP Unit automatically is treated as a
Partnership Unit when the LTIP Equalization Date has occurred under
Section 6.3.B (i.e., when an LTIP Unitholder has been allocated book gain upon a
Book-up Event pursuant to Section 6.3.B or allocated actual income from the sale
of Partnership assets in an amount necessary to cause the LTIP Unitholder’s book
Capital Account with respect to such LTIP Unit to equal the Partnership Unit
Economic Balance per Unit), but only Non-Forfeitable LTIP Units may be the
subject of a Redemption election by an LTIP Unitholder. LTIP Units may not be
sold within two (2) years of the date of grant of such LTIP Units without the
prior written consent of the General Partner, which may be withheld in the
General Partner’s sole and absolute discretion. Until the LTIP Equalization Date
has occurred with respect to an LTIP Unit, (i) such LTIP Unit may not be the
subject of a Redemption election by the LTIP Unitholder, and (ii) such LTIP Unit
will participate like a Partnership Unit in distributions of Available Cash from
operations and only participate in sale and liquidation proceeds with respect to
a Partnership asset to the extent of income allocated to the holder thereof
under Section 6.3.B that is attributable to the appreciation in value of such
asset after the issuance date of such LTIP Unit, all as provided in Sections 5.1
and 6.3.B.
          (4) Adjustments to LTIP Units.
               (a) If an Adjustment Event (as defined below) occurs, then the
General Partner shall make a corresponding adjustment to the LTIP Units (to
maintain a one-for-one conversion and economic equivalence ratio between
Partnership Units and LTIP Units, upon the LTIP Equalization Date occurring
under Section 6.3.B).

29



--------------------------------------------------------------------------------



 



               (b) The following shall be “Adjustment Events”: (A) the
Partnership makes a distribution on all outstanding Partnership Units in
Partnership Units, (B) the Partnership subdivides the outstanding Partnership
Units into a greater number of units or combines the outstanding Partnership
Units into a smaller number of units, or (C) the Partnership issues any
Partnership Units in exchange for its outstanding Partnership Units by way of a
reclassification or recapitalization of its Partnership Units. If more than one
Adjustment Event occurs, the adjustment to the LTIP Units need be made only once
using a single formula that takes into account each and every Adjustment Event
as if all Adjustment Events occurred simultaneously.
               (c) For the avoidance of doubt, the following shall not be
Adjustment Events: (x) the issuance of Partnership Units in a financing,
reorganization, acquisition or other similar business transaction, (y) the
issuance of Partnership Units pursuant to any employee benefit or compensation
plan or distribution reinvestment plan, or (z) the issuance of any Partnership
Units to the General Partner in respect of a capital contribution to the
Partnership of proceeds from the sale of securities by the General Partner.
               (d) If the Partnership takes an action affecting the Partnership
Units other than actions specifically described above as “Adjustment Events” and
in the good faith discretion of the General Partner such action would require an
adjustment to the LTIP Units to maintain the one-to-one correspondence described
above, the General Partner shall make such adjustment to the LTIP Units, to the
extent permitted by law, in such manner and at such time as the General Partner,
in its good faith discretion, may determine to be appropriate under the
circumstances.
               (e) If an adjustment is made to the LTIP Units as herein
provided, the Partnership shall promptly file in the books and records of the
Partnership an officer’s certificate setting forth such adjustment and a brief
statement of the facts requiring such adjustment, which certificate shall be
conclusive evidence of the correctness of such adjustment absent manifest error.
Promptly after filing of such certificate, the Partnership shall mail a notice
to each LTIP Unitholder setting forth the adjustment to his or her LTIP Units
and the effective date of such adjustment.
     C. Priority. Upon the LTIP Equalization Date occurring under Section 6.3.B,
the LTIP Units shall rank pari passu with the Partnership Units as to the
payment of regular and special periodic or other distributions and distributions
upon sale of assets, liquidation, dissolution or winding up. As to the payment
of distributions and as to distribution of assets upon sale, liquidation,
dissolution or winding up, any class or series of Partnership Units or
Partnership Interests which by its terms specifies that it shall rank junior to,
on a parity with, or senior to the Partnership Units shall also rank junior to,
or pari passu with, or senior to, as the case may be, the LTIP Units.
     D. Special Provisions. LTIP Units shall be subject to the following special
provisions:

30



--------------------------------------------------------------------------------



 



          (1) LTIP Forfeiture Agreements and Transferability. LTIP Units may, in
the sole discretion of the General Partner, be issued subject to forfeiture and
additional restrictions on transfer pursuant to the terms of an LTIP Forfeiture
Agreement. The terms of an LTIP Forfeiture Agreement may be modified by the
General Partner from time to time in its sole discretion, subject to any
restrictions on amendment imposed by the relevant LTIP Forfeiture Agreement, if
applicable. LTIP Units that no longer are subject to forfeiture under the terms
of an LTIP Forfeiture Agreement are referred to as “Non-Forfeitable LTIP Units”;
all other LTIP Units shall be treated as “Forfeitable LTIP Units.” Subject to
the terms of any LTIP Forfeiture Agreement and upon the LTIP Equalization Date
occurring under Section 6.3.B, an LTIP Unitholder shall be entitled to transfer
or redeem his or her Non-Forfeitable LTIP Units to the same extent, and subject
to the same restrictions as holders of Partnership Units are entitled to
transfer their Partnership Units pursuant to Article 11.
          (2) Forfeiture. Unless otherwise specified in the LTIP Forfeiture
Agreement, upon the occurrence of any event specified in an LTIP Forfeiture
Agreement as resulting in either the right of the Partnership or the General
Partner to repurchase LTIP Units at a specified purchase price or some other
forfeiture of any LTIP Units, then if the Partnership or the General Partner
exercises such right to repurchase or forfeiture in accordance with the
applicable LTIP Forfeiture Agreement, then the relevant LTIP Units shall
immediately, and without any further action, be treated as cancelled and no
longer outstanding for any purpose. Unless otherwise specified in the LTIP
Forfeiture Agreement, no consideration or other payment shall be due with
respect to any LTIP Units that have been forfeited, other than any distributions
declared with respect to a Partnership Record Date prior to the effective date
of the forfeiture in which such LTIP Units are permitted to share. In connection
with any repurchase or forfeiture of LTIP Units, the balance of the portion of
the Capital Account of the Holder that is attributable to all of his or her LTIP
Units shall be reduced by the amount, if any, by which it exceeds the target
balance contemplated by Section 6.3.B, calculated with respect to the Holder’s
remaining LTIP Units, if any, through the use of forfeiture allocations under
Section 4.6.B(2)(C).
          (3) Allocations. LTIP Units shall generally be treated as Partnership
Units for purposes of Article 6, but shall also receive certain special
allocations of income or gain under Sections 6.3 and 6.4.
          (4) Redemption. The Redemption Right provided to Limited Partners
under Section 8.6 shall not apply with respect to LTIP Units unless and until
the LTIP Equalization Date occurs under Section 6.3.B, and then only with
respect to LTIP Units that are Non-Forfeitable LTIP Units.
          (5) Legend. Any certificate evidencing an LTIP Unit shall bear an
appropriate legend indicating that additional terms, conditions and restrictions
on transfer, including without limitation any LTIP Forfeiture Agreement, apply
to the LTIP Unit.

31



--------------------------------------------------------------------------------



 



          (6) Voting. LTIP Units shall have the voting rights provided in
Section 14.3.
          (7) LTIP Unit Grants. Exhibit A shows the LTIP Units granted as of the
date hereof under the BioMed Realty Trust, Inc. and BioMed Realty L.P. 2004
Incentive Award Plan. The forfeiture provisions for LTIP Units shall expire
ratably one-third on each 12-month anniversary of the grant of such LTIP Units
unless otherwise determined by the General Partner prior to the grant of such
LTIP Units.
          (8) Tax Distributions to LTIP Unitholders. To the extent distributions
to an LTIP Unitholder are insufficient to accomplish the following, the General
Partner shall cause the Partnership to make periodic tax distributions to each
LTIP Unitholder on or before the date estimated taxes would be due to be paid by
such LTIP Unitholder on the income or gain allocated to such LTIP Unitholder by
the Partnership with respect to such LTIP Unitholder’s LTIP Units (“Tax
Distributions”). The amount of Tax Distributions to be made by the Partnership
to each LTIP Unitholder shall be an advance against distributions otherwise
distributable to such LTIP Unitholder (including amounts payable on a redemption
thereof) and shall equal the excess of (1) the sum of the combined, cumulative
federal and state income tax liability that such LTIP Unitholder would recognize
by reason of allocations of taxable income with respect to such LTIP Units if
such LTIP Unitholder were an individual residing in California who was subject
to the maximum federal and state income tax rates on the income recognized,
computed by taking into account (a) the deductibility of state taxes for federal
income tax purposes, (b) the character of the income recognized as capital or
ordinary, (c) the impact of Section 470 of the Code on the ability of the
Partnership or the LTIP Unitholders to utilize losses or deductions, and
(d) applicable holding periods (but not taking into account any of the LTIP
Unitholder’s actual tax attributes), over (2) the cumulative distributions
(including Tax Distributions) theretofore made (or currently being made) to such
LTIP Unitholder by the Partnership with respect to such LTIP Units.
Section 4.7 No Interest; No Return.
          No Partner shall be entitled to interest on its Capital Contribution
or on such Partner’s Capital Account. Except as provided herein or by law, no
Partner shall have any right to demand or receive the return of its Capital
Contribution from the Partnership.

32



--------------------------------------------------------------------------------



 



Section 4.8 LTIP Units Characterized as Partnership Units.
     A. Non-Forfeitable LTIP Units shall be treated as Partnership Units for all
purposes from and after the occurrence of the LTIP Equalization Date under
Section 6.3.B, and special allocations of income or gain under
Section 4.6.B(2)(C) and Section 6.3, and tax allocations required to be made
under Section 6.4 after a Book-up Event, shall continue to be made to the
Non-Forfeitable LTIP Units to the extent required by this Agreement. Forfeitable
LTIP Units shall remain subject to the applicable forfeitability provisions from
the date hereof. All LTIP Units shall be subject to the two (2) year holding
period prior to sale under Section 4.6.B(3).
     B. Until the LTIP Equalization Date has occurred with respect to such LTIP
Units, the provisions of Sections 4.6.B(1) and (3) shall apply with respect to
such LTIP Units.
ARTICLE 5.
DISTRIBUTIONS
Section 5.1 Requirement and Characterization of Distributions
          The General Partner shall cause the Partnership to distribute
quarterly all, or such portion as the General Partner may in its discretion
determine, Available Cash generated by the Partnership to the Partners who are
Partners on the applicable Partnership Record Date with respect to such
distribution, (1) first, with respect to any class or series of Partnership
Interests that are entitled to any preference in distributions, in accordance
with the rights of such class or series of Partnership Interests (and within
such class or series, pro rata in proportion to the respective Percentage
Interests on the applicable Partnership Record Date), and (2) second, with
respect to any class or series of Partnership Interests that are not entitled to
any preference in distributions, pro rata to each such class or series in
accordance with the terms of such class or series to the Partners who are
Partners of such class or series on the Partnership Record Date with respect to
such distribution (and within each such class or series, pro rata in proportion
to the respective Percentage Interests on such Partnership Record Date). Unless
otherwise expressly provided for herein or in an agreement, if any, entered into
in connection with the creation of a new class or series of Partnership
Interests created in accordance with Article 4, no Partnership Interest shall be
entitled to a distribution in preference to any other Partnership Interest. The
General Partner shall take such reasonable efforts, as determined by it in its
sole and absolute discretion and consistent with its qualification as a REIT, to
cause the Partnership to distribute sufficient amounts to enable the General
Partner, for so long as the General Partner has determined to qualify as a REIT,
to pay stockholder dividends that will (a) satisfy the requirements for
qualifying as a REIT under the Code and Regulations (“REIT Requirements”), and
(b) except to the extent otherwise determined by the General Partner, avoid the
imposition of any federal income or excise tax liability on the General Partner,
except to the extent that a distribution pursuant to clause (b) would prevent
the Partnership from making a distribution to the Holders of Series A Preferred
Units in accordance with Section 16.2. An LTIP Unitholder shall be entitled to
share in all distributions of Available Cash as if each LTIP Unit were a
Partnership Unit, but until the LTIP Equalization Date has occurred with respect
to an LTIP Unit, such LTIP Unit may only participate in sale and liquidation
proceeds from an asset to the

33



--------------------------------------------------------------------------------



 



extent of income allocated to the holder thereof under Section 6.3.B that is
attributable to the appreciation in value of such asset after the LTIP Unit
issuance date for such LTIP Unit.
Section 5.2 Distributions in Kind
          Except as expressly provided herein, no right is given to any Partner
to demand and receive property other than cash. The General Partner may
determine, in its sole and absolute discretion, to make a distribution in-kind
to the Partners of Partnership assets, and such assets shall be distributed in
such a fashion as to ensure that the fair market value is distributed and
allocated in accordance with Articles 5, 6 and 10.
Section 5.3 Distributions Upon Liquidation
          Notwithstanding Section 5.1, proceeds from a Liquidating Event shall
be distributed to the Partners in accordance with Section 13.2.
Section 5.4 Distributions to Reflect Issuance of Additional Partnership
Interests
          In the event that the Partnership issues additional Partnership
Interests to the General Partner or any Additional Limited Partner pursuant to
Section 4.3.B or 4.3.C, the General Partner shall make such revisions to this
Article 5 as it determines are necessary to reflect the issuance of such
additional Partnership Interests. In the absence of any agreement to the
contrary, an Additional Limited Partner shall be entitled to the distributions
set forth in Section 5.1 (without regard to this Section 5.4) with respect to
the period during which the closing of its contribution to the Partnership
occurs, multiplied by a fraction the numerator of which is the number of days
from and after the date of such closing through the end of the applicable
period, and the denominator of which is the total number of days in such period.
ARTICLE 6.
ALLOCATIONS
Section 6.1 Timing and Amount of Allocations of Net Income and Net Loss
     Net Income and Net Loss of the Partnership shall be determined and
allocated with respect to each Partnership Year of the Partnership as of the end
of each such year. Subject to the other provisions of this Article 6, an
allocation to a Partner of a share of Net Income or Net Loss shall be treated as
an allocation of the same share of each item of income, gain, loss or deduction
that is taken into account in computing Net Income or Net Loss.
Section 6.2 General Allocations
          A. Allocation of Net Income and Net Losses.
          (1) Net Income. Except as otherwise provided in Section 6.3, Net
Income for any Partnership Year shall be allocated to the Partners in the
following manner and order of priority:

34



--------------------------------------------------------------------------------



 



               (a) First, to the General Partner in an amount equal to the
remainder, if any, of the cumulative Net Losses allocated to the General Partner
pursuant to Section 6.2.A.2(c) for all prior Partnership Years minus the
cumulative Net Income allocated to the General Partner pursuant to this
Section 6.2.A.(1)(a) for all prior Partnership Years;
               (b) Second, to each Limited Partner in an amount equal to the
remainder, if any, of the cumulative Net Losses allocated to each such Limited
Partner pursuant to Section 6.2.A.2(b) for all prior Partnership Years minus the
cumulative Net Income allocated to such Limited Partner pursuant to this
Section 6.2.A.(1)(b) for all prior Partnership Years;
               (c) Third, to the General Partner and the Limited Partners in
proportion, and in an amount equal, to the remainder, if any, of the cumulative
Net Losses allocated to each such Partner pursuant to Section 6.2.A.2(a) for all
prior Partnership Years minus the cumulative Net Income allocated to each
Partner pursuant to this Section 6.2.A.(1)(c) for all prior Partnership Years;
               (d) Fourth, to the General Partner in an amount equal to the sum
of the excess of the cumulative Series A Priority Return on the Series A
Preferred Units to the last day of the current Partnership Year or to the date
of redemption of the Series A Preferred Units, to the extent such Series A
Preferred Units are redeemed during such year, over the cumulative Net Income
allocated to the General Partner pursuant to this Section 6.2.A.1(d) for all
prior Partnership Years; and
               (e) Fifth, to each of the Partners in accordance with their
respective Percentage Interests.
          To the extent the allocations of Net Income set forth above in any
paragraph of this Section 6.2.A.(1) are not sufficient to entirely satisfy the
allocation set forth in such paragraph, such allocation shall be made in
proportion to the total amount that would have been allocated pursuant to such
paragraph without regard to such shortfall.
          (2) Net Losses. Except as otherwise provided in Section 6.3, Net
Losses for any Partnership Year shall be allocated to the Partners in the
following manner and order of priority:
               (a) First, to the General Partner and the Limited Partners in
accordance with their respective Percentage Interests (to the extent consistent
with this Section 6.2.A(2)(a)) until the Adjusted Capital Account Balance
(ignoring for this purpose any amounts a Partner is obligated to contribute to
the capital of the Partnership or is deemed obligated to contribute pursuant to
Regulations Section 1.704-1(b)(2)(ii)(c)(2) and ignoring the General Partner’s
Series A Preferred Capital) of each such Partner is zero;
               (b) Second, to the Limited Partners to the extent of, and in
proportion to, their Adjusted Capital Account Balance; and

35



--------------------------------------------------------------------------------



 



               (c) Third, to the General Partner.
     B. Allocations to Reflect Issuance of Additional Partnership Interests In
the event that the Partnership issues additional Partnership Interests to the
General Partner, a Limited Partner or any Additional Limited Partner pursuant to
Section 4.3, the General Partner shall make such revisions to this Section 6.2
as it determines are necessary to reflect the terms of the issuance of such
additional Partnership Interests, including making preferential allocations to
certain classes of Partnership Interests, subject to the terms of the Series A
Preferred Units, in accordance with any method selected by the General Partner.
Section 6.3 Additional Allocation Provisions
          Notwithstanding the foregoing provisions of this Article 6:
     A. Ordering Rule for Allocations Regarding LTIP Units. To the extent any
Partnership income is allocable to LTIP Unitholders prior to the LTIP
Equalization Date, any such income shall first be allocated to those LTIP
Unitholders with the earliest grant date when compared to all such other LTIP
Unitholders, until the LTIP Equalization Date is reached for such earlier
granted LTIP Units.
     B. Special Allocations Regarding LTIP Units.
          (1) Notwithstanding the provisions of Section 6.2 above, but subject
to the prior allocation of income, gain, deduction and loss any class of
Partnership Interests ranking senior to the LTIP Units with respect to return of
capital or any preferential or priority return, any Post-Grant Gains occurring
at a Book-up Event shall first be allocated to the Holders of LTIP Units until
the Economic Capital Account Balance of each such LTIP Unitholder, to the extent
attributable to his or her ownership of LTIP Units (determined without reduction
for Tax Distributions made to such LTIP Unitholder), is equal to (i) the then
Partnership Unit Economic Balance, multiplied by (ii) the number of his or her
LTIP Units (the date on which sufficient Post-Grant Gains and other Net Income
and other items of income have been so allocated to an LTIP Unitholder to
achieve such equality is referred to as the “LTIP Equalization Date” with
respect to such LTIP Unitholder’s LTIP Units). To the extent that the
Partnership has gross income for any period (as computed for book purposes)
prior to the occurrence of the LTIP Equalization Date with respect to an LTIP
Unitholder’s LTIP Units, other than gross income attributable to Post-Grant
Gains and Depreciation recapture, such income (including items of gross income
if necessary) shall first be allocated to such LTIP Unitholder to the extent of
its distributions from the Partnership (other than distributions attributable to
Post-Grant Gains and Tax Distributions), if any, with respect to such period
(without any double counting of income allocations).
          (2) Prior to the LTIP Equalization Date with respect to all LTIP
Unitholders, Post-Grant Gains attributable to the appreciation in value of a
Partnership asset occurring after the grant of LTIP Units to LTIP Unitholders
(other than those occurring at a Book-up Event) shall be allocated as follows:
(i) first, such Post-Grant

36



--------------------------------------------------------------------------------



 



Gains shall be allocated to LTIP Unitholders until the LTIP Equalization Date
has occurred with respect to their LTIP Units, and (ii) the balance of any such
Post-Grant Gains remaining, if any, shall be allocated among the LTIP
Unitholders and the holders of Partnership Units who are not LTIP Unitholders,
pro rata, in proportion to their respective Percentage Interests. From and after
the LTIP Equalization Date with respect to LTIP Units, all allocations of Net
Income or Net Loss and all distributions of Available Cash, shall be made to the
Holders of Partnership Units, including the subject LTIP Units, pro rata, in
proportion to their respective Percentage Interests.
          (3) “Post-Grant Gains” means (i) in the case of Post-Grant Gains being
determined upon a Book-up Event, the excess of (A) the income or gain that would
be realized in connection with the hypothetical sale of all of the assets of the
Partnership for an amount equal to (x) the price per Share (treating as “Shares”
for this purpose any rights, options, warrants, or convertible or exchangeable
securities of the General Partner as exercised) as of the Book-up Event (or such
other fair market valuation methodology for valuing the Partnership’s assets per
Partnership Unit as is reasonably adopted by the General Partner from time to
time) multiplied by (y) the number of outstanding Partnership Units (including
LTIP Units) and outstanding Shares (the “Book-up Value”), over (B) the aggregate
Gross Asset Value of all of the Partnership’s assets when an LTIP Unit was
issued (with the Gross Asset Value of each Partnership asset immediately after
such Book-up Event being determined by allocating the Book-up Value among the
Partnership’s assets in any reasonable manner determined by the General Partner
(which may include the relative values of such assets as of the dates when the
LTIP Unit was issued)), and (ii) in the case of an actual sale of an asset, the
excess of the actual amount realized on such sale over the Gross Asset Value of
such asset at the time such LTIP Units were granted (without taking into account
any Depreciation claimed on such asset after such issuance of such LTIP Units).
The “Economic Capital Account Balances” of the Holders of LTIP Units shall mean
their Capital Account balances, plus the amount of their shares of any Partner
Minimum Gain or Partnership Minimum Gain, in either case to the extent
attributable to their ownership of LTIP Units, but not reduced by the amount of
any Tax Distributions. Similarly, the “Partnership Unit Economic Balance” shall
mean (i) the Capital Account Balance of the General Partner, plus the amount of
the General Partner’s share of any Partner Minimum Gain or Partnership Minimum
Gain, in either case to the extent attributable to the General Partner’s
ownership of Partnership Units and computed on a hypothetical basis after taking
into account all allocations through the date on which any allocation is made
under this Section 6.3.B, divided by (ii) the number of the General Partner’s
Partnership Units. Any allocations required to be made to LTIP Unitholders under
this Section 6.3.B shall be made among the LTIP Unitholders in proportion to the
aggregate amount thereof required to be allocated to each of them under this
Section 6.3.B. The parties agree that the intent of Section 6.3.B is to make the
Capital Account balance associated with each LTIP Unit be economically
equivalent to the Capital Account balance associated with the General Partner’s
Partnership Units (on a per-Unit basis), but only if and to the extent provided
in this Section 6.3.B. After a Book-up Event has occurred with respect to an
LTIP Unit, allocations of gain (as computed for tax purposes not for book
purposes) shall thereafter be made to the LTIP Unitholder pursuant to
Section 6.4.

37



--------------------------------------------------------------------------------



 



     C. Regulatory Allocations.
               (i) Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(f), notwithstanding the provisions of Section 6.2,
or any other provision of this Article 6, if there is a net decrease in
Partnership Minimum Gain during any Partnership Year, each Holder shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Holder’s share of the
net decrease in Partnership Minimum Gain, as determined under Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Holder
pursuant thereto. The items to be allocated shall be determined in accordance
with Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 6.3.C(i)
is intended to qualify as a “minimum gain chargeback” within the meaning of
Regulation Section 1.704-2(f) which shall be controlling in the event of a
conflict between such Regulation and this Section 6.3.C(i).
               (ii) Partner Minimum Gain Chargeback. Except as otherwise
provided in Regulations Section 1.704-2(i)(4), and notwithstanding the
provisions of Section 6.2, or any other provision of this Article 6 (except
Section 6.3.C(i)), if there is a net decrease in Partner Minimum Gain
attributable to a Partner Nonrecourse Debt during any Partnership Year, each
Holder who has a share of the Partner Minimum Gain attributable to such Partner
Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Partnership income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to such Holder’s share of the net decrease in Partner Minimum Gain attributable
to such Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(4). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Holder pursuant thereto. The items to be so allocated shall be determined in
accordance with Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2). This
Section 6.3.C(ii) is intended to qualify as a “chargeback of partner nonrecourse
debt minimum gain” within the meaning of Regulation Section 1.704-2(i) which
shall be controlling in the event of a conflict between such Regulation and this
Section 6.3.C(ii).
               (iii) Nonrecourse Deductions and Partner Nonrecourse Deductions.
Any Nonrecourse Deductions for any Partnership Year shall be specially allocated
to the Holders in accordance with their respective Percentage Interests. Any
Partner Nonrecourse Deductions for any Partnership Year shall be specially
allocated to the Holder(s) who bears the economic risk of loss with respect to
the Partner Nonrecourse Debt to which such Partner Nonrecourse Deductions are
attributable, in accordance with Regulations Sections 1.704-2(b)(4) and
1.704-2(i).
               (iv) Qualified Income Offset. If any Holder unexpectedly receives
an adjustment, allocation or distribution described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be allocated, in accordance with Regulations Section
1.704-1(b)(2)(ii)(d), to the Holder in an amount and manner sufficient to
eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of the Holder as quickly as possible provided that an allocation
pursuant to this Section 6.3.C(iv) shall be made if and only to the extent that
such Holder would have an Adjusted Capital Account Deficit after all other
allocations provided in this Article 6 have been tentatively made as if this

38



--------------------------------------------------------------------------------



 



Section 6.3.C(iv) were not in this Agreement. It is intended that this Section
6.3.C(iv) qualify and be construed as a “qualified income offset” within the
meaning of Regulations 1.704-1(b)(2)(ii)(d), which shall be controlling in the
event of a conflict between such Regulations and this Section 6.3.C(iv).
               (v) Gross Income Allocation. In the event any Holder has a
deficit Capital Account at the end of any Partnership Year which is in excess of
the sum of (1) the amount (if any) such Holder is obligated to restore to the
Partnership, and (2) the amount such Holder is deemed to be obligated to restore
pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such
Holder shall be specially allocated items of Partnership income and gain in the
amount of such excess as quickly as possible, provided, that an allocation
pursuant to this Section 6.3.C(v) shall be made if and only to the extent that
such Holder would have a deficit Capital Account in excess of such sum after all
other allocations provided in this Article 6 have been tentatively made as if
this Section 6.3.C(v) and Section 6.3.C(iv) were not in this Agreement.
               (vi) Limitation on Allocation of Net Loss. To the extent any
allocation of Net Loss would cause or increase an Adjusted Capital Account
Deficit as to any Holder, such allocation of Net Loss shall be reallocated among
the other Holders in accordance with their respective Percentage Interests,
subject to the limitations of this Section 6.3.C(vi).
               (vii) Section 754 Adjustment. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code Section 734(b) or
Code Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Holder in complete liquidation of his interest in the
Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis) and such gain or loss shall be
specially allocated to the Holders in accordance with their interests in the
Partnership in the event that Regulations Section 1.704-1(b)(2)(iv)(m)(2)
applies, or to the Holders to whom such distribution was made in the event that
Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.
               (viii) Curative Allocation. The allocations set forth in
Sections 6.3.C(i), (ii), (iii), (iv), (v), (vi), and (vii) (the “Regulatory
Allocations”) are intended to comply with certain regulatory requirements,
including the requirements of Regulations Sections 1.704-1(b) and 1.704-2.
Notwithstanding the provisions of Sections 6.1 and 6.2, the Regulatory
Allocations shall be taken into account in allocating other items of income,
gain, loss and deduction among the Holders so that, to the extent possible, the
net amount of such allocations of other items and the Regulatory Allocations to
each Holder shall be equal to the net amount that would have been allocated to
each such Holder if the Regulatory Allocations had not occurred.
          For purposes of determining a Holder’s proportional share of the
“excess nonrecourse liabilities” of the Partnership within the meaning of
Regulations Section 1.752-3(a)(3), each Holder’s interest in Partnership profits
shall be such Holder’s Percentage Interest.

39



--------------------------------------------------------------------------------



 



Section 6.4 Tax Allocations
     A. In General. Except as otherwise provided in this Section 6.4, for income
tax purposes each item of income, gain, loss and deduction (collectively, “Tax
Items”) shall be allocated among the Holders of Partnership Units in the same
manner as its correlative item of “book” income, gain, loss or deduction is
allocated pursuant to Sections 6.2 and 6.3.
     B. Allocations Respecting Section 704(c) Revaluations. Notwithstanding
Section 6.4.A, Tax Items with respect to (i) Partnership property that is
contributed to the Partnership by a Partner with a Gross Asset Value that
differs from its adjusted tax basis in the hands of the Contributing Partner
immediately preceding the date of contribution and (ii) all Partnership assets
following the allocation of Post-Grant Gains in connection with a Book-up Event
under Section 6.3.B, shall be allocated among the Holders of Partnership Units
for income tax purposes pursuant to Regulations promulgated under Section 704(c)
of the Code, so as to take into account the variation between book Capital
Accounts and tax capital accounts under Regulation Section 1.704-1(b)(2)(iv)(f).
The Partnership shall account for such variation under the “traditional method”
under Regulations Section 1.704-3(b) with respect to LTIP Units and with respect
to Partnership property that is contributed to the Partnership in connection
with the General Partner’s initial public offering. With respect to other
properties contributed to the Partnership, the Partnership shall account for
such variation under any reasonable method consistent with Section 704(c) of the
Code and the applicable regulations as chosen by the General Partner. In the
event the Gross Asset Value of any Partnership asset is adjusted pursuant to
subparagraph (b) of the definition of Gross Asset Value (provided in Article 1),
subsequent allocations of Tax Items with respect to such asset shall take
account of the variation, if any, between the adjusted basis of such asset and
its Gross Asset Value in the same manner as under Section 704(c) of the Code and
the applicable regulations consistent with the requirements of Regulations
Section 1.704-1(b)(2)(iv)(g) using any method approved under Section 704(c) of
the Code and the applicable regulations as chosen by the General Partner,
provided, however, that the “traditional method” as described in Regulations
Section 1.704-3(b) shall be used with respect to LTIP Units and Partnership
Property that is contributed to the Partnership in connection with the General
Partner’s initial public offering.
ARTICLE 7.
MANAGEMENT AND OPERATIONS OF BUSINESS
Section 7.1 Management
     A. Except as otherwise expressly provided in this Agreement, all management
powers over the business and affairs of the Partnership are and shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
right to participate in or exercise control or management power over the
business and affairs of the Partnership. The General Partner may not be removed
by the Limited Partners with or without cause, except with the consent of the
General Partner. In addition to the powers now or hereafter granted a general
partner of a limited partnership under

40



--------------------------------------------------------------------------------



 



applicable law or which are granted to the General Partner under any other
provision of this Agreement, the General Partner, subject to the other
provisions hereof including Sections 7.3 and 11.2, shall have full power and
authority to do all things deemed necessary or desirable by it to conduct the
business of the Partnership (including, without limitation, all actions
consistent with allowing the General Partner at all times to qualify as a REIT
unless the General Partner voluntarily terminates its REIT status), to exercise
all powers set forth in Section 3.2 and to effectuate the purposes set forth in
Section 3.1, including, without limitation:
          (1) the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to its Partners in such amounts
as will permit the General Partner (so long as the General Partner has
determined to qualify as a REIT) to avoid the payment of any federal income tax
(including, for this purpose, any excise tax pursuant to Section 4981 of the
Code) and to make distributions to its stockholders sufficient to permit the
General Partner to maintain REIT status), the assumption or guarantee of, or
other contracting for, indebtedness and other liabilities, the issuance of
evidences of indebtedness (including the securing of same by mortgage, deed of
trust or other lien or encumbrance on all or any of the Partnership’s assets)
and the incurring of any obligations it deems necessary for the conduct of the
activities of the Partnership;
          (2) the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership, the registration of any class of
securities of the Partnership under the Exchange Act, and the listing of any
debt securities of the Partnership on any exchange;
          (3) subject to the provisions of Section 11.2, the acquisition,
disposition, mortgage, pledge, encumbrance, hypothecation or exchange of any
assets of the Partnership or the merger or other combination of the Partnership
with or into another entity;
          (4) the acquisition, disposition, mortgage, pledge, encumbrance or
hypothecation of all or any assets of the Partnership, and the use of the assets
of the Partnership (including, without limitation, cash on hand) for any purpose
consistent with the terms of this Agreement and on any terms it sees fit,
including, without limitation, the financing of the conduct or the operations of
the General Partner or the Partnership, the lending of funds to other Persons
(including, without limitation, the General Partner or any Subsidiaries of the
Partnership) and the repayment of obligations of the Partnership, any of its
Subsidiaries and any other Person in which it has an equity investment, and the
making of capital contributions to its Subsidiaries;
          (5) the management, operation, leasing, landscaping, repair,
alteration, demolition or improvement of any real property or improvements owned
by the Partnership or any Subsidiary of the Partnership;

41



--------------------------------------------------------------------------------



 



          (6) the negotiation, execution, and performance of any contracts,
leases, conveyances or other instruments that the General Partner considers
useful or necessary to the conduct of the Partnership’s operations or the
implementation of the General Partner’s powers under this Agreement, including
contracting with contractors, developers, consultants, accountants, legal
counsel, other professional advisors and other agents and the payment of their
expenses and compensation out of the Partnership’s assets;
          (7) the distribution of Partnership cash or other Partnership assets
in accordance with this Agreement;
          (8) the establishment of one or more divisions of the Partnership, the
selection and dismissal of employees of the Partnership (including, without
limitation, employees having titles such as “president,” “vice president,”
“secretary” and “treasurer”), and agents, outside attorneys, accountants,
consultants and contractors of the Partnership, the determination of their
compensation and other terms of employment or hiring, including waivers of
conflicts of interest and the payment of their expenses and compensation out of
the Partnership’s assets;
          (9) the maintenance of such insurance for the benefit of the
Partnership and the Partners and directors and officers of the Partnership or
the General Partner as it deems necessary or appropriate;
          (10) the formation of, or acquisition of an interest in, and the
contribution of property to, any further limited or general partnerships,
limited liability companies, joint ventures, corporations or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the contributions of property to any Subsidiary and any other
Person in which it has an equity investment from time to time); provided, that,
as long as the General Partner has determined to continue to qualify as a REIT,
the Partnership may not engage in any such formation, acquisition or
contribution that could cause the General Partner to fail to qualify as a REIT;
          (11) the control of any matters affecting the rights and obligations
of the Partnership, including the settlement, compromise, submission to
arbitration or any other form of dispute resolution, or abandonment of, any
claim, cause of action, liability, debt or damages, due or owing to or from the
Partnership, the commencement or defense of suits, legal proceedings,
administrative proceedings, arbitration or other forms of dispute resolution,
and the representation of the Partnership in all suits or legal proceedings,
administrative proceedings, arbitrations or other forms of dispute resolution,
the incurring of legal expense, and the indemnification of any Person against
liabilities and contingencies to the extent permitted by law;
          (12) the undertaking of any action in connection with the
Partnership’s direct or indirect investment in any Person (including, without
limitation, contributing or loaning Partnership funds to, incurring indebtedness
on behalf of, or guarantying the obligations of any such Persons);

42



--------------------------------------------------------------------------------



 



          (13) subject to the other provisions in this Agreement, the
determination of the fair market value of any Partnership property distributed
in kind using such reasonable method of valuation as it may adopt, provided,
that such methods are otherwise consistent with requirements of this Agreement;
          (14) the management, operation, leasing, landscaping, repair,
alteration, demolition or improvement of any real property or improvements owned
by the Partnership or any Subsidiary of the Partnership or any Person in which
the Partnership has made a direct or indirect equity investment;
          (15) holding, managing, investing and reinvesting cash and other
assets of the Partnership;
          (16) the collection and receipt of revenues and income of the
Partnership;
          (17) the exercise, directly or indirectly through any attorney-in-fact
acting under a general or limited power of attorney, of any right, including the
right to vote, appurtenant to any asset or investment held by the Partnership;
          (18) the exercise of any of the powers of the General Partner
enumerated in this Agreement on behalf of or in connection with any Subsidiary
of the Partnership or any other Person in which the Partnership has a direct or
indirect interest, or jointly with any such Subsidiary or other Person;
          (19) the exercise of any of the powers of the General Partner
enumerated in this Agreement on behalf of any Person in which the Partnership
does not have an interest pursuant to contractual or other arrangements with
such Person;
          (20) the making, execution and delivery of any and all deeds, leases,
notes, deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or legal instruments or agreements in writing necessary or appropriate in the
judgment of the General Partner for the accomplishment of any of the powers of
the General Partner enumerated in this Agreement;
          (21) the issuance of additional Partnership Interests, as appropriate,
in connection with the contribution of Additional Funds pursuant to Section 4.3;
          (22) the distribution of cash to acquire Partnership Units held by a
Limited Partner in connection with a Limited Partner’s exercise of its
Redemption Right under Section 8.6 hereof;
          (23) the amendment and restatement of Exhibit A hereto to reflect
accurately at all times the Capital Contributions and Percentage Interests of
the Partners as the same are adjusted from time to time to the extent necessary
to reflect redemptions, Capital Contributions, the issuance of Partnership
Units, the admission of any Additional Limited Partner or any Substituted
Limited Partner or otherwise, which amendment and

43



--------------------------------------------------------------------------------



 



restatement, notwithstanding anything in this Agreement to the contrary, shall
not be deemed an amendment to this Agreement, as long as the matter or event
being reflected in Exhibit A hereto otherwise is authorized by this Agreement;
          (24) the taking of any and all acts and things necessary or prudent to
ensure that the Partnership will not be classified as a “publicly traded
partnership” under Section 7704 of the Code; and
          (25) the delegation to another Person of any powers now or hereafter
granted to the General Partner.
     B. Each of the Limited Partners agrees that the General Partner is
authorized to execute, deliver and perform the above-mentioned agreements and
transactions on behalf of the Partnership without any further act, approval or
vote of the Partners, notwithstanding any other provisions of this Agreement
(except as provided in Section 7.3 or 11.2), the Act or any applicable law, rule
or regulation to the fullest extent permitted under the Act or other applicable
law, rule or regulation. The execution, delivery or performance by the General
Partner or the Partnership of any agreement authorized or permitted under this
Agreement shall not constitute a breach by the General Partner of any duty that
the General Partner may owe the Partnership or the Limited Partners or any other
Persons under this Agreement or of any duty stated or implied by law or equity.
     C. At all times from and after the date hereof, the General Partner may
cause the Partnership to obtain and maintain (i) casualty, liability and other
insurance on the properties of the Partnership and (ii) liability insurance for
the Indemnities hereunder.
     D. At all times from and after the date hereof, the General Partner may
cause the Partnership to establish and maintain working capital and other
reserves in such amounts as the General Partner, in its sole and absolute
discretion, deems appropriate and reasonable from time to time.
     E. Each of the Limited Partners acknowledges that, in exercising its
authority under this Agreement, the General Partner may, but shall be under no
obligation to, take into account the tax consequences to any Partner (including
the General Partner) of any action taken (or not taken) by the General Partner.
The General Partner and the Partnership shall not have liability to a Partner
under this Agreement as a result of any income tax liability incurred by a
Limited Partner as a result of an action (or inaction) by the General Partner
pursuant to its authority under this Agreement.
     F. Except as otherwise provided herein, to the extent the duties of the
General Partner require expenditures of funds to be paid to third parties, the
General Partner shall not have any obligations hereunder except to the extent
that Partnership funds are reasonably available to it for the performance of
such duties, and nothing herein contained shall be deemed to authorize or
require the General Partner, in its capacity as such, to expend its individual
funds for payment to third parties or to undertake any individual liability or
obligation on behalf of the Partnership.

44



--------------------------------------------------------------------------------



 



Section 7.2 Certificate of Limited Partnership
          To the extent that such action is determined by the General Partner to
be reasonable and necessary or appropriate, the General Partner shall file
amendments to and restatements of the Certificate and do all the things to
maintain the Partnership as a limited partnership (or a partnership in which the
limited partners have limited liability) under the laws of the State of Maryland
and to maintain the Partnership’s qualification to do business as a foreign
limited partnership in each other state, the District of Columbia or other
jurisdiction, in which the Partnership may elect to do business or own property.
Subject to the terms of Section 8.5.A(4), the General Partner shall not be
required, before or after filing, to deliver or mail a copy of the Certificate
or any amendment thereto to any Limited Partner. The General Partner shall use
all reasonable efforts to cause to be filed such other certificates or documents
as may be reasonable and necessary or appropriate for the formation,
continuation, qualification and operation of a limited partnership (or a
partnership in which the limited partners have limited liability) in the State
of Maryland, any other state, or the District of Columbia or other jurisdiction,
in which the Partnership may elect to do business or own property.
Section 7.3 Restrictions on General Partner’s Authority
     A. The General Partner may not take any action in contravention of an
express prohibition or limitation of this Agreement without the written Consent
of the Limited Partners and may not (i) perform any act that would subject a
Limited Partner to liability as a general partner in any jurisdiction or any
other liability except as provided herein or under the Act; or (ii) enter into
any contract, mortgage, loan or other agreement (other than that certain
Revolving Loan Agreement dated as of August 2004 by and among the Company, the
Partnership, the other borrowers and lenders party thereto, U.S. Bank National
Association, as Administrative Agent, Lead Arranger and Swing Loan Bank, Keybank
National Association, as Syndication Agent, and Royal Bank of Canada, as
Documentation Agent, as amended from time to time) that prohibits or restricts,
or has the effect of prohibiting or restricting, the ability of a Limited
Partner to exercise its rights to a Redemption in full, except in each case with
the written consent of such Limited Partner.
     B. The General Partner shall not, without the prior Consent of the Partners
(in addition to any Consent of the Limited Partners required by any other
provision hereof), or except as provided in Section 7.3.C, amend, modify or
terminate this Agreement.
     C. Notwithstanding Section 7.3.B, the General Partner shall have the
exclusive power to amend this Agreement as may be required to facilitate or
implement any of the following purposes:
          (1) to add to the obligations of the General Partner or surrender any
right or power granted to the General Partner or any Affiliate of the General
Partner for the benefit of the Limited Partners;
          (2) to reflect the issuance of additional Partnership Interests
pursuant to Sections 4.3.B, 5.4 and 6.2B. or the admission, substitution,
termination, or withdrawal

45



--------------------------------------------------------------------------------



 



of Partners in accordance with this Agreement (which may be effected through the
replacement of Exhibit A with an amended Exhibit A);
          (3) to set forth or amend the designations, rights, powers, duties and
preferences of the holders of any additional Partnership Interests issued
pursuant to Article 4;
          (4) to reflect a change that is of an inconsequential nature and does
not adversely affect the Limited Partners in any material respect, or to cure
any ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement;
          (5) to satisfy any requirements, conditions, or guidelines contained
in any order, directive, opinion, ruling or regulation of a federal or state
agency or contained in federal or state law;
          (6) to reflect such changes as are reasonably necessary for the
General Partner to maintain its status as a REIT, including changes which may be
necessitated due to a change in applicable law (or an authoritative
interpretation thereof) or a ruling of the IRS;
          (7) to modify, as set forth in the definition of “Capital Account,”
the manner in which Capital Accounts are computed; and
          (8) to amend or modify any provision of this Agreement in connection
with a Termination Transaction.
          The General Partner will provide notice to the Limited Partners when
any action under this Section 7.3.C is taken.
     D. Notwithstanding Sections 7.3.B and 7.3.C, this Agreement shall not be
amended with respect to any Partner adversely affected, and no action may be
taken by the General Partner, without the Consent of such Partner adversely
affected if such amendment or action would (i) convert a Limited Partner’s
interest in the Partnership into a general partner’s interest (except as the
result of the General Partner acquiring such interest), (ii) modify the limited
liability of a Limited Partner, (iii) alter rights of the Partner to receive
distributions pursuant to Article 5 or Section 13.2.A(4), or the allocations
specified in Article 6 (except as permitted pursuant to Sections 4.3, 5.4, 6.2.B
and Section 7.3.C(3)), (iv) materially alter or modify the rights to a
Redemption or the REIT Shares Amount as set forth in Section 8.6, and related
definitions hereof, or (v) amend this Section 7.3.D. Further, no amendment may
alter the restrictions on the General Partner’s authority set forth elsewhere in
this Section 7.3 or in Section 11.2.B without the Consent specified in such
section. This Section 7.3.D does not require unanimous consent of all Partners
adversely affected unless the amendment is to be effective against all partners
adversely affected.

46



--------------------------------------------------------------------------------



 



Section 7.4 Reimbursement of the General Partner
     A. Except as provided in this Section 7.4 and elsewhere in this Agreement
(including the provisions of Articles 5 and 6 regarding distributions, payments
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.
     B. The Partnership shall be responsible for and shall pay all expenses
relating to the Partnership’s and the General Partner’s organization, the
ownership of its assets and its operations. The General Partner is hereby
authorized to pay compensation for accounting, administrative, legal, technical,
management and other services rendered to the Partnership. Except to the extent
provided in this Agreement, the General Partner and its Affiliates shall be
reimbursed on a monthly basis, or such other basis as the General Partner may
determine in its sole and absolute discretion, for all expenses that the General
Partner and its Affiliates incur relating to the ownership and operation of, or
for the benefit of, the Partnership (including, without limitation,
administrative expenses); provided, that the amount of any such reimbursement
shall be reduced by any interest earned by the General Partner with respect to
bank accounts or other instruments or accounts held by it on behalf of the
Partnership. The Partners acknowledge that all such expenses of the General
Partner are deemed to be for the benefit of the Partnership. Such reimbursement
shall be in addition to any reimbursement made as a result of indemnification
pursuant to Section 7.7 hereof. In the event that certain expenses are incurred
for the benefit of the Partnership and other entities (including the General
Partner), such expenses will be allocated to the Partnership and such other
entities in such a manner as the General Partner in its sole and absolute
discretion deems fair and reasonable. All payments and reimbursements hereunder
shall be characterized for federal income tax purposes as expenses of the
Partnership incurred on its behalf, and not as expenses of the General Partner.
     C. If the General Partner shall elect to purchase from its stockholders
REIT Shares for the purpose of delivering such REIT Shares to satisfy an
obligation under any dividend reinvestment program adopted by the General
Partner, any employee stock purchase plan adopted by the General Partner, or any
similar obligation or arrangement undertaken by the General Partner in the
future or for the purpose of retiring such REIT Shares, the purchase price paid
by the General Partner for such REIT Shares and any other expenses incurred by
the General Partner in connection with such purchase shall be considered
expenses of the Partnership and shall be advanced to the General Partner or
reimbursed to the General Partner, subject to the condition that: (i) if such
REIT Shares subsequently are sold by the General Partner, the General Partner
shall pay to the Partnership any proceeds received by the General Partner for
such REIT Shares (which sales proceeds shall include the amount of dividends
reinvested under any dividend reinvestment or similar program; provided, that a
transfer of REIT Shares for Partnership Units pursuant to Section 8.6 would not
be considered a sale for such purposes); and (ii) if such REIT Shares are not
retransferred by the General Partner within thirty (30) days after the purchase
thereof, or the General Partner otherwise determines not to retransfer such REIT
Shares, the General Partner, shall cause the Partnership to redeem a number of
Partnership Units held by the General Partner equal to the number of such REIT
Shares,

47



--------------------------------------------------------------------------------



 



as adjusted (x) pursuant to Section 7.5 (in the event the General Partner
acquires material assets, other than on behalf of the Partnership) and (y) for
stock dividends and distributions, stock splits and subdivisions, reverse stock
splits and combinations, distributions of rights, warrants or options, and
distributions of evidences of indebtedness or assets relating to assets not
received by the General Partner pursuant to a pro rata distribution by the
Partnership (in which case such advancement or reimbursement of expenses shall
be treated as having been made as a distribution in redemption of such number of
Partnership Units held by the General Partner).
     D. As set forth in Section 4.3, the General Partner shall be treated as
having made a Capital Contribution in the amount of all expenses that it incurs
relating to the General Partner’s offering of REIT Shares, other shares of
capital stock of the General Partner or New Securities.
     E. If and to the extent any reimbursements to the General Partner pursuant
to this Section 7.4 constitute gross income of the General Partner (as opposed
to the repayment of advances made by the General Partner on behalf of the
Partnership), such amounts shall constitute guaranteed payments within the
meaning of Section 707(c) of the Code, shall be treated consistently therewith
by the Partnership and all Partners, and shall not be treated as distributions
for purposes of computing the Partners’ Capital Accounts.
Section 7.5 Outside Activities of the General Partner
     A. Except in connection with a transaction authorized in Section 11.2,
without the Consent of the Limited Partners, the General Partner shall not,
directly or indirectly, enter into or conduct any business, other than in
connection with the ownership, acquisition and disposition of Partnership
Interests as a General Partner and the management of the business of the
Partnership, its operation as a public reporting company with a class (or
classes) of securities registered under the Exchange Act, its operation as a
REIT and such activities as are incidental to the same. Without the Consent of
the Limited Partners, the General Partner shall not, directly or indirectly,
participate in or otherwise acquire any interest in any real or personal
property, except its General Partner Interest, its minority interest in any
Subsidiary Partnership(s) that the General Partner holds in order to maintain
such Subsidiary Partnership’s status as a partnership, and such bank accounts,
similar instruments or other short term investments as it deems necessary to
carry out its responsibilities contemplated under this Agreement and the
Charter. In the event the General Partner desires to contribute cash to any
Subsidiary Partnership to acquire or maintain an interest of 1% or less in the
capital of such partnership, the General Partner may acquire or maintain an
interest of 1% or less in the capital of such partnership, and the General
Partner may acquire such cash from the Partnership as a loan or in exchange for
a reduction in the General Partner’s Partnership Units, in an amount equal to
the amount of such cash divided by the Fair Market Value of a REIT Share on the
day such cash is received by the General Partner. Notwithstanding the foregoing,
the General Partner may acquire Properties or other assets in exchange for REIT
Shares or cash, to the extent such Properties or other assets are immediately
contributed by the General Partner to the Partnership, pursuant to the terms
described in

48



--------------------------------------------------------------------------------



 



Section 4.3.D. Any Limited Partner Interests acquired by the General Partner,
whether pursuant to exercise by a Limited Partner of its right of Redemption, or
otherwise, shall be automatically converted into a General Partner Interest
comprised of an identical number of Partnership Units with the same rights,
priorities and preferences as the class or series so acquired. The General
Partner may also own one hundred percent (100%) of the stock or interests of one
or more Qualified REIT Subsidiaries or limited liability companies,
respectively, provided that any such entity shall be subject to the limitations
of this Section 7.5.A. If, at any time, the General Partner acquires material
assets (other than Partnership Interests or other assets on behalf of the
Partnership) the definition of “REIT Shares Amount” and the definition of
“Deemed Value of Partnership Interests” shall be adjusted, as reasonably
determined by the General Partner, to reflect the relative Fair Market Value of
a share of capital stock of the General Partner relative to the Deemed
Partnership Interest Value of the related Partnership Unit. The General
Partner’s General Partner Interest in the Partnership, its minority interest in
any Subsidiary Partnership(s) (held directly or indirectly through a Qualified
REIT Subsidiary) that the General Partner holds in order to maintain such
Subsidiary Partnership’s status as a partnership, and interests in such
short-term liquid investments, bank accounts or similar instruments as the
General Partner deems necessary to carry out its responsibilities contemplated
under this Agreement and the Charter are interests which the General Partner is
permitted to acquire and hold for purposes of this Section 7.5.A.
     B. In the event the General Partner exercises its rights under the Charter
to purchase REIT Shares, other capital stock of the General Partner or New
Securities, as the case may be, then the General Partner shall cause the
Partnership to purchase from it a number of Partnership Units equal to the
number of REIT Shares, other capital stock of the General Partner or New
Securities, as the case may be, so purchased on the same terms that the General
Partner purchased such REIT Shares, other capital stock of the General Partner
or New Securities, as the case may be.
Section 7.6 Contracts with Affiliates
     A. The Partnership may lend or contribute to Persons in which it has an
equity investment, and such Persons may borrow funds from the Partnership, on
terms and conditions established in the sole and absolute discretion of the
General Partner. The foregoing authority shall not create any right or benefit
in favor of any Person.
     B. Except as provided in Section 7.5.A, the Partnership may transfer assets
to joint ventures, other partnerships, corporations or other business entities
in which it is or thereby becomes a participant upon such terms and subject to
such conditions consistent with this Agreement and applicable law as the General
Partner in its sole discretion deems advisable.
     C. The General Partner, in its sole and absolute discretion and without the
approval of the Limited Partners, may propose and adopt on behalf of the
Partnership employee benefit plans funded by the Partnership for the benefit of
employees of the General Partner, the Partnership, Subsidiaries of the
Partnership or any Affiliate of any of them in respect of services performed,
directly or indirectly, for the benefit of the

49



--------------------------------------------------------------------------------



 



Partnership, the General Partner, or any of the Partnership’s Subsidiaries. The
General Partner also is expressly authorized to cause the Partnership to issue
to it Partnership Units corresponding to REIT Shares issued by the General
Partner pursuant to any Stock Plan or any similar or successor plan and to
repurchase such Partnership Units from the General Partner to the extent
necessary to permit the General Partner to repurchase such REIT Shares in
accordance with such plan.
     D. Except as expressly permitted by this Agreement, neither the General
Partner nor any of its Affiliates shall sell, transfer or convey any property
to, or purchase any property from, the Partnership, directly or indirectly,
except pursuant to transactions that are determined by the General Partner in
good faith to be fair and reasonable.
     E. The General Partner is expressly authorized to enter into, in the name
and on behalf of the Partnership, a right of first opportunity arrangement and
other conflict avoidance agreements with various Affiliates of the Partnership
and the General Partner, on such terms as the General Partner, in its sole and
absolute discretion, believes are advisable.
Section 7.7 Indemnification
     A. To the fullest extent permitted by law, the Partnership shall indemnify
an Indemnitee from and against any and all losses, claims, damages, liabilities,
joint or several, expenses (including legal fees and expenses), judgments,
fines, settlements, and other amounts arising from any and all claims, demands,
actions, suits or proceedings, civil, criminal, administrative or investigative,
that relate to the operations of the Partnership as set forth in this Agreement
in which any Indemnitee may be involved, or is threatened to be involved, as a
party or otherwise, unless it is established that: (i) the act or omission of
the Indemnitee was material to the matter giving rise to the proceeding and
either was committed in bad faith, fraud or was the result of active and
deliberate dishonesty; (ii) the Indemnitee actually received an improper
personal benefit in money, property or services; or (iii) in the case of any
criminal proceeding, the Indemnitee had reasonable cause to believe that the act
or omission was unlawful. Without limitation, the foregoing indemnity shall
extend to any liability of any Indemnitee, pursuant to a loan guaranty or
otherwise, for any indebtedness of the Partnership or any Subsidiary of the
Partnership (including, without limitation, any indebtedness which the
Partnership or any Subsidiary of the Partnership has assumed or taken subject
to), and the General Partner is hereby authorized and empowered, on behalf of
the Partnership, to enter into one or more indemnity agreements consistent with
the provisions of this Section 7.7 in favor of any Indemnitee having or
potentially having liability for any such indebtedness. The termination of any
proceeding by judgment, order, settlement, conviction or upon a plea of nolo
contendere or its equivalent, or any entry of an order of probation prior to
judgment, does not create a presumption that the Indemnitee did not meet the
requisite standard of conduct set forth in this Section 7.7.A. Any
indemnification pursuant to this Section 7.7 shall be made only out of the
assets of the Partnership, and any insurance proceeds from the liability policy
covering the General Partner and any Indemnitee, and neither the General Partner
nor any Limited Partner shall have any obligation to contribute to the capital
of the Partnership or otherwise provide funds to enable the

50



--------------------------------------------------------------------------------



 



Partnership to fund its obligations under this Section 7.7, except to the extent
otherwise expressly agreed to by such Partner and the Partnership.
     B. Reasonable expenses incurred by an Indemnitee who is a party to a
proceeding may be paid or reimbursed by the Partnership in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 7.7 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.
     C. The indemnification provided by this Section 7.7 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity unless otherwise provided in a written agreement pursuant to which
such Indemnitee is indemnified.
     D. The Partnership may, but shall not be obligated to, purchase and
maintain insurance, on behalf of the Indemnitees and such other Persons as the
General Partner shall determine, against any liability that may be asserted
against or expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.
     E. For purposes of this Section 7.7, the Partnership shall be deemed to
have requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of Section 7.7; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.
     F. In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
     G. An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.7 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
     H. The provisions of this Section 7.7 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons. Any
amendment, modification or repeal of this Section 7.7 or any provision hereof
shall be prospective only and shall not in any

51



--------------------------------------------------------------------------------



 



way affect the limitations on the Partnership’s liability to any Indemnitee
under this Section 7.7 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted.
     I. If and to the extent any reimbursements to the General Partner pursuant
to this Section 7.7 constitute gross income of the General Partner (as opposed
to the repayment of advances made by the General Partner on behalf of the
Partnership) such amounts shall constitute guaranteed payments within the
meaning of Section 707(c) of the Code, shall be treated consistently therewith
by the Partnership and all Partners, and shall not be treated as distributions
for purposes of computing the Partners’ Capital Accounts.
     J. Any indemnification hereunder is subject to, and limited by, the
provisions of Section 10-107 of the Act.
     K. In the event the Partnership is made a party to any litigation or
otherwise incurs any loss or expense as a result of or in connection with any
Partner’s personal obligations or liabilities unrelated to Partnership business,
such Partner shall indemnify and reimburse the Partnership for all such loss and
expense incurred, including legal fees, and the Partnership interest of such
Partner may be charged therefor. The liability of a Partner under this
Section 7.7.K shall not be limited to such Partner’s Partnership Interest, but
shall be enforceable against such Partner personally.
Section 7.8 Liability of the General Partner
     A. Notwithstanding anything to the contrary set forth in this Agreement,
none of the General Partner nor any of its officers, directors, agents or
employees shall be liable or accountable in damages or otherwise to the
Partnership, any Partners or any Assignees, or their successors or assigns, for
losses sustained, liabilities incurred or benefits not derived as a result of
errors in judgment or mistakes of fact or law or any act or omission if the
General Partner acted in good faith.
     B. The Limited Partners expressly acknowledge that the General Partner is
acting for the benefit of the Partnership, the Limited Partners and the General
Partner’s stockholders collectively. The General Partner is under no obligation
to give priority to the separate interests of the Limited Partners or the
General Partner’s stockholders (including, without limitation, the tax
consequences to Limited Partners or Assignees or to stockholders) in deciding
whether to cause the Partnership to take (or decline to take) any actions. If
there is a conflict between the interests of the stockholders of the General
Partner on one hand and the Limited Partners on the other, the General Partner
shall endeavor in good faith to resolve the conflict in a manner not adverse to
either the stockholders of the General Partner or the Limited Partners;
provided, however, that for so long as the General Partner, owns a controlling
interest in the Partnership, any such conflict that cannot be resolved in a
manner not adverse to either the stockholders of the General Partner or the
Limited Partners shall be resolved in favor of the stockholders.

52



--------------------------------------------------------------------------------



 



The General Partner shall not be liable under this Agreement to the Partnership
or to any Partner for monetary damages for losses sustained, liabilities
incurred, or benefits not derived by Limited Partners in connection with such
decisions; provided, that the General Partner has acted in good faith.
     C. Subject to its obligations and duties as General Partner set forth in
Section 7.1.A, the General Partner may exercise any of the powers granted to it
by this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents. The General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by it in good faith.
     D. Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the General Partner and any of its officers,
directors, agents and employee’s liability to the Partnership and the Limited
Partners under this Section 7.8 as in effect immediately prior to such
amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.
Section 7.9 Other Matters Concerning the General Partner
     A. The General Partner may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture, or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties.
     B. The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reliance
upon the opinion of such Persons as to matters which such General Partner
reasonably believes to be within such Person’s professional or expert competence
shall be conclusively presumed to have been done or omitted in good faith and in
accordance with such opinion.
     C. The General Partner shall have the right, in respect of any of its
powers or obligations hereunder, to act through any of its duly authorized
officers and a duly appointed attorney or attorneys-in-fact. Each such attorney
shall, to the extent provided by the General Partner in the power of attorney,
have full power and authority to do and perform all and every act and duty which
is permitted or required to be done by the General Partner hereunder.
     D. Notwithstanding any other provisions of this Agreement or any
non-mandatory provision of the Act, any action of the General Partner on behalf
of the Partnership or any decision of the General Partner to refrain from acting
on behalf of the Partnership, undertaken in the good faith belief that such
action or omission is necessary or advisable in order to protect the ability of
the General Partner, for so long as the

53



--------------------------------------------------------------------------------



 



General Partner has determined to qualify as a REIT, to (i) continue to qualify
as a REIT or (ii) avoid the General Partner incurring any taxes under
Section 857 or Section 4981 of the Code, is expressly authorized under this
Agreement and is deemed approved by all of the Limited Partners.
Section 7.10 Title to Partnership Assets
          Title to Partnership assets, whether real, personal or mixed and
whether tangible or intangible, shall be deemed to be owned by the Partnership
as an entity, and no Partners, individually or collectively, shall have any
ownership interest in such Partnership assets or any portion thereof. Title to
any or all of the Partnership assets may be held in the name of the Partnership,
the General Partner or one or more nominees, as the General Partner may
determine, including Affiliates of the General Partner. The General Partner
hereby declares and warrants that any Partnership assets for which legal title
is held in the name of the General Partner or any nominee or Affiliate of the
General Partner shall be held by the General Partner for the use and benefit of
the Partnership in accordance with the provisions of this Agreement; provided,
however, that the General Partner shall use its best efforts to cause beneficial
and record title to such assets to be vested in the Partnership as soon as
reasonably practicable. All Partnership assets shall be recorded as the property
of the Partnership in its books and records, irrespective of the name in which
legal title to such Partnership assets is held.
Section 7.11 Reliance by Third Parties
          Notwithstanding anything to the contrary in this Agreement, any Person
dealing with the Partnership shall be entitled to assume that the General
Partner has full power and authority to encumber, sell or otherwise use in any
manner any and all assets of the Partnership and to enter into any contracts on
behalf of the Partnership, and such Person shall be entitled to deal with the
General Partner as if it were the Partnership’s sole party in interest, both
legally and beneficially. Each Limited Partner hereby waives any and all
defenses or other remedies which may be available against such Person to
contest, negate or disaffirm any action of the General Partner in connection
with any such dealing. In no event shall any Person dealing with the General
Partner or its representatives be obligated to ascertain that the terms of this
Agreement have been complied with or to inquire into the necessity or expedience
of any act or action of the General Partner or its representatives. Each and
every certificate, document or other instrument executed on behalf of the
Partnership by the General Partner or its representatives shall be conclusive
evidence in favor of any and every Person relying thereon or claiming thereunder
that (i) at the time of the execution and delivery of such certificate, document
or instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.

54



--------------------------------------------------------------------------------



 



ARTICLE 8.
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
Section 8.1 Limitation of Liability
          The Limited Partners shall have no liability under this Agreement
except as expressly provided in this Agreement or under the Act.
Section 8.2 Management of Business
          No Limited Partner or Assignee (other than the General Partner, any of
its Affiliates or any officer, director, employee, partner, agent or trustee of
the General Partner, the Partnership or any of their Affiliates, in their
capacity as such) shall take part in the operations, management or control
(within the meaning of the Act) of the Partnership’s business, transact any
business in the Partnership’s name or have the power to sign documents for or
otherwise bind the Partnership. The transaction of any such business by the
General Partner, any of its Affiliates or any officer, director, employee,
partner, agent or trustee of the General Partner, the Partnership or any of
their Affiliates, in their capacity as such, shall not affect, impair or
eliminate the limitations on the liability of the Limited Partners or Assignees
under this Agreement.
Section 8.3 Outside Activities of Limited Partners
          Subject to any agreements entered into by a Limited Partner or its
Affiliates with the General Partner, Partnership or a Subsidiary, any Limited
Partner and any officer, director, employee, agent, trustee, Affiliate or
stockholder of any Limited Partner shall be entitled to and may have business
interests and engage in business activities in addition to those relating to the
Partnership, including business interests and activities in direct competition
with the Partnership or that are enhanced by the activities of the Partnership.
Neither the Partnership nor any Partners shall have any rights by virtue of this
Agreement in any business ventures of any Limited Partner or Assignee. Subject
to such agreements, none of the Limited Partners nor any other Person shall have
any rights by virtue of this Agreement or the partnership relationship
established hereby in any business ventures of any other Person, other than the
Limited Partners benefiting from the business conducted by the General Partner,
and such Person shall have no obligation pursuant to this Agreement to offer any
interest in any such business ventures to the Partnership, any Limited Partner
or any such other Person, even if such opportunity is of a character which, if
presented to the Partnership, any Limited Partner or such other Person, could be
taken by such Person.
Section 8.4 Return of Capital
          Except pursuant to the rights of Redemption set forth in Section 8.6,
no Limited Partner shall be entitled to the withdrawal or return of his or her
Capital Contribution, except to the extent of distributions made pursuant to
this Agreement or upon termination of the Partnership as provided herein. No
Limited Partner or Assignee shall have priority over any other Limited Partner
or Assignee either as to the return of Capital Contributions, or as otherwise
expressly provided in this Agreement, or as to profits, losses, distributions or
credits.

55



--------------------------------------------------------------------------------



 



Section 8.5 Rights of Limited Partners Relating to the Partnership
     A. In addition to other rights provided by this Agreement or by the Act,
and except as limited by Section 8.5.C, each Limited Partner shall have the
right, for a purpose reasonably related to such Limited Partner’s interest as a
limited partner in the Partnership, upon written demand with a statement of the
purpose of such demand and at such Limited Partner’s expense:
          (1) to obtain a copy of the most recent annual and quarterly reports
filed with the Securities and Exchange Commission by the General Partner
pursuant to the Exchange Act, and each communication sent to the stockholders of
the General Partner;
          (2) to obtain a copy of the Partnership’s federal, state and local
income tax returns for each Partnership Year;
          (3) to obtain a current list of the name and last known business,
residence or mailing address of each Partner;
          (4) to obtain a copy of this Agreement and the Certificate and all
amendments thereto, together with executed copies of all powers of attorney
pursuant to which this Agreement, the Certificate and all amendments thereto
have been executed; and
          (5) to obtain true and full information regarding the amount of cash
and a description and statement of any other property or services contributed by
each Partner and which each Partner has agreed to contribute in the future, and
the date on which each became a Partner.
     B. The Partnership shall notify each Limited Partner in writing of any
adjustment made in the calculation of the REIT Shares Amount within a reasonable
time after the date such change becomes effective.
     C. Notwithstanding any other provision of this Section 8.5, the General
Partner may keep confidential from the Limited Partners, for such period of time
as the General Partner determines in its sole and absolute discretion to be
reasonable, any information that (i) the General Partner believes to be in the
nature of trade secrets or other information the disclosure of which the General
Partner in good faith believes is not in the best interests of the Partnership
or (ii) the Partnership or the General Partner is required by law or by
agreements with unaffiliated third parties to keep confidential.
Section 8.6 Redemption Rights
     A. On or after (i) the first anniversary of the Effective Date, with
respect to the Partnership Units acquired on or contemporaneously with the
Effective Date, or (ii) the date of issuance of any other Partnership Units, or
on or after such later date as expressly provided in an agreement entered into
between the Partnership and any Limited Partner, each Limited Partner shall have
the right (subject to the terms and conditions set

56



--------------------------------------------------------------------------------



 



forth herein and in any other such agreement, as applicable) to require the
Partnership to redeem all or a portion of the Partnership Units held by such
Limited Partner (such Partnership Units being hereafter referred to as “Tendered
Units”) in exchange for the Cash Amount (a “Redemption”); provided that the
terms of such Partnership Units do not provide that such Partnership Units are
not entitled to a right of Redemption. Unless otherwise expressly provided in
this Agreement or in a separate agreement entered into between the Partnership
and the holders of such Partnership Units, all Partnership Units shall be
entitled to a right of Redemption hereunder. The Tendering Partner shall have no
right, with respect to any Partnership Units so redeemed, to receive any
distributions paid on or after the Specified Redemption Date. Any Redemption
shall be exercised pursuant to a Notice of Redemption delivered to the General
Partner by the Limited Partner who is exercising the right (the “Tendering
Partner”). The Cash Amount shall be payable to the Tendering Partner within ten
(10) days of the Specified Redemption Date in accordance with the instructions
set forth in the Notice of Redemption.
     B. Notwithstanding Section 8.6.A above, if a Limited Partner has delivered
to the General Partner a Notice of Redemption then the General Partner may, in
its sole and absolute discretion (subject to the limitations on ownership and
transfer of REIT Shares set forth in the Charter), elect to acquire some or all
of the Tendered Units from the Tendering Partner in exchange for the REIT Shares
Amount (as of the Specified Redemption Date) and, if the General Partner so
elects, the Tendering Partner shall sell the Tendered Units to the General
Partner in exchange for the REIT Shares Amount. In such event, the Tendering
Partner shall have no right to cause the Partnership to redeem such Tendered
Units. The General Partner shall promptly give such Tendering Partner written
notice of its election, and the Tendering Partner may elect to withdraw its
redemption request at any time prior to the acceptance of the cash or REIT
Shares Amount by such Tendering Partner.
     C. The REIT Shares Amount, if applicable, shall be delivered as duly
authorized, validly issued, fully paid and nonassessable REIT Shares and, if
applicable, free of any pledge, lien, encumbrance or restriction, other than
those provided in the Charter, the Bylaws of the General Partner, the Securities
Act, relevant state securities or blue sky laws and any applicable registration
rights agreement with respect to such REIT Shares entered into by the Tendering
Partner. Notwithstanding any delay in such delivery (but subject to
Section 8.6.E), the Tendering Partner shall be deemed the owner of such REIT
Shares for all purposes, including without limitation, rights to vote or
consent, and receive dividends, as of the Specified Redemption Date. In
addition, the REIT Shares for which the Partnership Units might be exchanged
shall also bear a legend which generally provides the following:
          THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT
TO RESTRICTIONS ON BENEFICIAL AND CONSTRUCTIVE OWNERSHIP AND TRANSFER FOR THE
PURPOSE OF THE CORPORATION’S MAINTENANCE OF ITS STATUS AS A REAL ESTATE
INVESTMENT TRUST (“REIT”) UNDER THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”). SUBJECT TO CERTAIN FURTHER RESTRICTIONS AND EXCEPT AS EXPRESSLY
PROVIDED IN THE CORPORATION’S ARTICLES OF AMENDMENT AND

57



--------------------------------------------------------------------------------



 




RESTATEMENT, (i) NO PERSON MAY BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF THE
CORPORATION’S COMMON STOCK IN EXCESS OF 9.8% (BY VALUE OR BY NUMBER OF SHARES,
WHICHEVER IS MORE RESTRICTIVE) OF THE OUTSTANDING COMMON STOCK OF THE
CORPORATION; (ii) NO PERSON MAY BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF
COMMON STOCK THAT WOULD RESULT IN THE CORPORATION BEING “CLOSELY HELD” UNDER
SECTION 856(h) OF THE CODE OR OTHERWISE CAUSE THE CORPORATION TO FAIL TO QUALIFY
AS A REIT; AND (iii) NO PERSON MAY TRANSFER SHARES OF COMMON STOCK IF SUCH
TRANSFER WOULD RESULT IN THE CAPITAL STOCK OF THE CORPORATION BEING OWNED BY
FEWER THAN 100 PERSONS. ANY PERSON WHO BENEFICIALLY OR CONSTRUCTIVELY OWNS, OR
ATTEMPTS TO BENEFICIALLY OR CONSTRUCTIVELY OWN, SHARES OF COMMON STOCK IN
VIOLATION OF THE ABOVE LIMITATIONS MUST IMMEDIATELY NOTIFY THE CORPORATION. IF
ANY OF THE RESTRICTIONS ON TRANSFER OR OWNERSHIP ARE VIOLATED, THE SHARES OF
COMMON STOCK REPRESENTED HEREBY WILL BE AUTOMATICALLY TRANSFERRED TO THE TRUSTEE
OF A TRUST FOR THE BENEFIT OF ONE OR MORE CHARITABLE BENEFICIARIES. IN ADDITION,
THE CORPORATION MAY REDEEM SHARES UPON THE TERMS AND CONDITIONS SPECIFIED BY THE
BOARD OF DIRECTORS IN ITS SOLE DISCRETION IF THE BOARD OF DIRECTORS DETERMINES
THAT OWNERSHIP OR A TRANSFER OR OTHER EVENT MAY VIOLATE THE RESTRICTIONS
DESCRIBED ABOVE. FURTHERMORE, UPON THE OCCURRENCE OF CERTAIN EVENTS, ATTEMPTED
TRANSFERS IN VIOLATION OF THE RESTRICTIONS DESCRIBED ABOVE MAY BE VOID AB
INITIO. ALL TERMS IN THIS LEGEND THAT ARE DEFINED IN THE ARTICLES OF AMENDMENT
AND RESTATEMENT OF THE CORPORATION SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN
THE ARTICLES OF AMENDMENT AND RESTATEMENT OF THE CORPORATION, AS THE SAME MAY BE
AMENDED FROM TIME TO TIME, A COPY OF WHICH, INCLUDING THE RESTRICTIONS ON
TRANSFER AND OWNERSHIP, WILL BE FURNISHED TO EACH HOLDER OF SHARES OF COMMON
STOCK ON REQUEST AND WITHOUT CHARGE. REQUESTS FOR SUCH A COPY MAY BE DIRECTED TO
THE SECRETARY OF THE CORPORATION AT ITS PRINCIPAL OFFICE.
     D. Each Limited Partner covenants and agrees with the General Partner that
all Tendered Units shall be delivered to the General Partner free and clear of
all liens, claims and encumbrances whatsoever and should any such liens, claims
and/or encumbrances exist or arise with respect to such Tendered Units, the
General Partner shall be under no obligation to acquire the same. Each Limited
Partner further agrees that, in the event any state or local property transfer
tax is payable as a result of the transfer of its Tendered Units to the General
Partner (or its designee), such Limited Partner shall assume and pay such
transfer tax.
     E. Notwithstanding the provisions of Section 8.6.A, 8.6.B, 8.6.C or any
other provision of this Agreement, a Limited Partner (i) shall not be entitled
to effect a Redemption for cash or an exchange for REIT Shares to the extent the
ownership or right to acquire REIT Shares pursuant to such exchange by such
Partner on the Specified Redemption Date could cause such Partner or any other
Person, or, in the opinion of counsel selected by the General Partner, may cause
such Partner or any other Person, to

58



--------------------------------------------------------------------------------



 



violate the restrictions on ownership and transfer of REIT Shares set forth in
the Charter and (ii) shall have no rights under this Agreement to acquire REIT
Shares which would otherwise be prohibited under the Charter. To the extent any
attempted Redemption or exchange for REIT Shares would be in violation of this
Section 8.6.E, it shall be null and void ab initio and such Limited Partner
shall not acquire any rights or economic interest in the cash otherwise payable
upon such Redemption or the REIT Shares otherwise issuable upon such exchange.
     F. Notwithstanding anything herein to the contrary (but subject to Section
8.6.E), with respect to any Redemption or exchange for REIT Shares pursuant to
this Section 8.6:
          (1) All Partnership Units acquired by the General Partner pursuant
thereto shall automatically, and without further action required, be converted
into and deemed to be Limited Partner Interests comprised of the same number and
class of Partnership Units.
          (2) Without the consent of the General Partner, each Limited Partner
may not effect a Redemption for less than 1,000 Partnership Units or, if the
Limited Partner holds less than 1,000 Partnership Units, all of the Partnership
Units held by such Limited Partner.
          (3) Without the consent of the General Partner, each Limited Partner
may not effect a Redemption during the period after the Partnership Record Date
with respect to a distribution and before the record date established by the
General Partner for a distribution to its stockholders of some or all of its
portion of such distribution.
          (4) The consummation of any Redemption or exchange for REIT Shares
shall be subject to the expiration or termination of the applicable waiting
period, if any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
          (5) Each Tendering Partner shall continue to own all Partnership Units
subject to any Redemption or exchange for REIT Shares, and be treated as a
Limited Partner with respect to such Partnership Units for all purposes of this
Agreement, until such Partnership Units are transferred to the General Partner
and paid for or exchanged on the Specified Redemption Date. Until a Specified
Redemption Date, the Tendering Partner shall have no rights as a stockholder of
the General Partner with respect to such Tendering Partner’s Partnership Units.
     G. In the event that the Partnership issues additional Partnership
Interests to any Additional Limited Partner pursuant to Section 4.3.B, the
General Partner shall make such revisions to this Section 8.6 as it determines
are necessary to reflect the issuance of such additional Partnership Interests.
     H. Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that it determines to be necessary or
appropriate to cause the partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law that apply
upon a Redemption or exchange of Tendered Units. If

59



--------------------------------------------------------------------------------



 



a Tendering Partner believes that it is exempt from withholding upon a
Redemption or exchange of Tendered Units, such Partner must furnish the General
Partner a FIRPTA certificate or other documentation requested by the General
Partner is a form acceptable to the General Partner. If the Partnership or the
General Partner is required to withhold and pay over to any taxing authority any
amount upon a Redemption or exchange of Tendered Units and the Cash Amount or
the REIT Shares Amount, as the case may be, equals or exceeds the amount of tax
required to be withheld, the amount withheld shall be treated as an amount
received by such Partner in redemption of its Tendered Units. If the Cash Amount
or the REIT Shares Amount, as the case may be, is less than the amount of tax
required to be withheld, the Tendering Partner shall not receive any Cash Amount
or REIT Shares Amount, and the Tendering Partner shall contribute the excess of
the amount of tax required to be withheld over the Cash Amount or REIT Shares
Amount before such excess taxes are required to be paid to the taxing authority.
ARTICLE 9.
BOOKS, RECORDS, ACCOUNTING AND REPORTS
Section 9.1 Records and Accounting
          The General Partner shall keep or cause to be kept at the principal
office of the Partnership appropriate books and records with respect to the
Partnership’s business, including without limitation, all books and records
necessary to provide to the Limited Partners any information, lists and copies
of documents required to be provided pursuant to Section 9.3. Any records
maintained by or on behalf of the Partnership in the regular course of its
business may be kept on, or be in the form of any information storage device,
provided, that the records so maintained are convertible into clearly legible
written form within a reasonable period of time. The books of the Partnership
shall be maintained, for financial and tax reporting purposes, on an accrual
basis in accordance with generally accepted accounting principles.
Section 9.2 Fiscal Year
          The fiscal year of the Partnership shall be the calendar year.
Section 9.3 Reports
     A. As soon as practicable, but in no event later than 105 days after the
close of each Partnership Year, or such earlier date as they are filed with the
Securities and Exchange Commission, the General Partner shall cause to be mailed
to each Limited Partner as of the close of the Partnership Year, an annual
report containing financial statements of the Partnership, or of the General
Partner if such statements are prepared solely on a consolidated basis with the
General Partner, for such Partnership Year, presented in accordance with
generally accepted accounting principles, such statements to be audited by a
nationally recognized firm of independent public accountants selected by the
General Partner.
     B. As soon as practicable, but in no event later than 45 days after the
close of each calendar quarter (except the last calendar quarter of each year),
or such earlier date as they are filed with the Securities and Exchange
Commission, the General Partner shall cause to be mailed to each Limited Partner
as of the last day of the calendar quarter, a

60



--------------------------------------------------------------------------------



 



report containing unaudited financial statements of the Partnership, or of the
General Partner, if such statements are prepared solely on a consolidated basis
with the applicable law or regulation, or as the General Partner determines to
be appropriate.
Section 9.4 Nondisclosure of Certain Information
          Notwithstanding the provisions of Sections 9.1 and 9.3, the General
Partner may keep confidential from the Limited Partners any information that the
General Partner believes to be in the nature of trade secrets or other
information the disclosure of which the General Partner in good faith believes
is not in the best interest of the Partnership or which the Partnership is
required by law or by agreements with unaffiliated third parties to keep
confidential.
ARTICLE 10.
TAX MATTERS
Section 10.1 Preparation of Tax Returns
          The General Partner shall arrange for the preparation and timely
filing of all returns of Partnership income, gains, deductions, losses and other
items required of the Partnership for federal and applicable state income tax
purposes and shall use all reasonable efforts to furnish, within 90 days of the
close of each taxable year, the tax information reasonably required by Limited
Partners for federal and applicable state income tax reporting purposes. Each
Limited Partner shall promptly provide the General Partner with any information
reasonably requested by the General Partner relating to any Contributed Property
contributed (directly or indirectly) by such Limited Partner to the Partnership.
Section 10.2 Tax Elections
          Except as otherwise provided herein, the General Partner shall, in its
sole and absolute discretion, determine whether to make any available election
pursuant to the Code, including the election under Section 754 of the Code. The
General Partner shall have the right to seek to revoke any such election
(including without limitation, any election under Section 754 of the Code) upon
the General Partner’s determination in its sole and absolute discretion that
such revocation is the best interests of the Partners.
Section 10.3 Tax Matters Partner
     A. The General Partner shall be the “tax matters partner” of the
Partnership for federal income tax purposes. Pursuant to Section 6230(e) of the
Code, upon receipt of notice from the IRS of the beginning of an administrative
proceeding with respect to the Partnership, the tax matters partner shall
furnish the IRS with the name, address and profit interest of each of the
Limited Partners and Assignees; provided, however, that such information is
provided to the Partnership by the Limited Partners and Assignees.
     B. The tax matters partner is authorized, but not required:
          (1) to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to

61



--------------------------------------------------------------------------------



 



be taken into account by a Partner for income tax purposes (such administrative
proceedings being referred to as a “tax audit” and such judicial proceedings
being referred to as “judicial review”), and in the settlement agreement the tax
matters partner may expressly state that such agreement shall bind all Partners,
except that such settlement agreement shall not bind any Partner (i) who (within
the time prescribed pursuant to the Code and Regulations) files a statement with
the IRS providing that the tax matters partner shall not have the authority to
enter into a settlement agreement on behalf of such Partner or (ii) who is a
“notice partner” (as defined in Section 6231 of the Code) or a member of a
“notice group” (as defined in Section 6223(b)(2) of the Code);
          (2) in the event that a notice of a final administrative adjustment at
the Partnership level of any item required to be taken into account by a Partner
for tax purposes (a “final adjustment”) is mailed to the tax matters partner, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the Tax Court or the United States Claims Court,
or the filing of a complaint for refund with the District Court of the United
States for the district in which the Partnership’s principal place of business
is located;
          (3) to intervene in any action brought by any other Partner for
judicial review of a final adjustment;
          (4) to file a request for an administrative adjustment with the IRS at
any time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;
          (5) to enter into an agreement with the IRS to extend the period for
assessing any tax which is attributable to any item required to be taken into
account by a Partner for tax purposes, or an item affected by such item; and
          (6) to take any other action on behalf of the Partners of the
Partnership in connection with any tax audit or judicial review proceeding to
the extent permitted by applicable law or regulations.
          The taking of any action and the incurring of any expense by the tax
matters partner in connection with any such proceeding, except to the extent
required by law, is a matter in the sole and absolute discretion of the tax
matters partner and the provisions relating to indemnification of the General
Partner set forth in Section 7.7 shall be fully applicable to the tax matters
partner in its capacity as such.
     C. The tax matters partner shall receive no compensation for its services.
All third party costs and expenses incurred by the tax matters partner in
performing its duties as such (including legal and accounting fees) shall be
borne by the Partnership. Nothing herein shall be construed to restrict the
Partnership from engaging an accounting firm to assist the tax matters partner
in discharging its duties hereunder, so long as the compensation paid by the
Partnership for such services is reasonable.

62



--------------------------------------------------------------------------------



 



Section 10.4 Organizational Expenses
          The Partnership shall elect to deduct expenses, if any, incurred by it
in organizing the Partnership ratably over a 180-month period as provided in
Section 709 of the Code.
Section 10.5 Withholding
          Each Limited Partner hereby authorizes the Partnership to withhold
from or pay on behalf of or with respect to such Limited Partner any amount of
federal, state, local, or foreign taxes that the General Partner determines that
the Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Partnership pursuant to Sections 1441, 1442, 1445 or 1446 of the Code. Any
amount paid on behalf of or with respect to a Limited Partner shall constitute a
receivable of the Partnership from such Limited Partner, which receivable shall
be paid by such Limited Partner within 15 days after notice from the General
Partner that such payment must be made unless (i) the Partnership withholds such
payment from a distribution which would otherwise be made to the Limited Partner
or (ii) the General Partner determines, in its sole and absolute discretion,
that such payment may be satisfied out of the available funds of the Partnership
which would, but for such payment, be distributed to the Limited Partner. Any
amounts withheld pursuant to the foregoing clauses (i) or (ii) shall be treated
as having been distributed to such Limited Partner. Each Limited Partner hereby
unconditionally and irrevocably grants to the Partnership a security interest in
such Limited Partner’s Partnership Interest to secure such Limited Partner’s
obligation to pay to the Partnership any amounts required to be paid pursuant to
this Section 10.5. Any amounts payable by a Limited Partner hereunder shall bear
interest at the base rate on corporate loans at large United States money center
commercial banks, as published from time to time in the Wall Street Journal,
plus two percentage points (but not higher than the maximum lawful rate) from
the date such amount is due (i.e., 15 days after demand) until such amount is
paid in full. Each Limited Partner shall take such actions as the Partnership or
the General Partner shall request in order to perfect or enforce the security
interest created hereunder.
ARTICLE 11.
TRANSFERS AND WITHDRAWALS
Section 11.1 Transfer
     A. The term “transfer,” when used in this Article 11 with respect to a
Partnership Interest, shall be deemed to refer to a transaction by which a
Partner purports to assign its Partnership Interest to another Person and
includes a sale, assignment, gift (outright or in trust), pledge, encumbrance,
hypothecation, mortgage, exchange or any other disposition by law or otherwise.
The term “transfer” when used in this Article 11 does not include any Redemption
or exchange for REIT Shares pursuant to Section 8.6, except as otherwise
provided herein. No part of the interest of a Limited Partner shall be subject
to the claims of any creditor, any spouse for alimony or support, or to legal
process, and may not be voluntarily or involuntarily alienated or encumbered
except as may be specifically provided for in this Agreement or consented to by
the General Partner.

63



--------------------------------------------------------------------------------



 



     B. No Partnership Interest shall be transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article 11.
Any transfer or purported transfer of a Partnership Interest not made in
accordance with this Article 11 shall be null and void ab initio unless
otherwise consented to by the General Partner in its sole and absolute
discretion.
Section 11.2 Transfer of General Partner’s Partnership Interest
     A. Except in connection with a Termination Transaction permitted under
Section 11.2.B, the General Partner shall not withdraw from the Partnership and
shall not transfer all or any portion of its interest in the Partnership
(whether by sale, statutory merger or consolidation, liquidation or otherwise),
other than to an Affiliate, without the Consent of the Limited Partners, which
may be given or withheld by each Limited Partner in his, her or its sole and
absolute discretion, and only upon the admission of a successor General Partner
pursuant to Section 12.1. Upon any transfer of a Partnership Interest in
accordance with the provisions of this Section 11.2, the transferee shall become
a Substitute General Partner for all purposes herein, and shall be vested with
the powers and rights of the transferor General Partner, and shall be liable for
all obligations and responsible for all duties of the General Partner, once such
transferee has executed such instruments as may be necessary to effectuate such
admission and to confirm the agreement of such transferee to be bound by all the
terms and provisions of this Agreement with respect to the Partnership Interest
so acquired. It is a condition to any transfer otherwise permitted hereunder
that the transferee assumes, by operation of law or express agreement, all of
the obligations of the transferor General Partner under this Agreement with
respect to such transferred Partnership Interest, and no such transfer (other
than pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the transferor General Partner are assumed by a successor
corporation by operation of law) shall relieve the transferor General Partner of
its obligations under this Agreement without the Consent of the Limited
Partners, in their reasonable discretion. In the event the General Partner
withdraws from the Partnership in violation of this Agreement or otherwise, or
otherwise dissolves or terminates, or upon the Incapacity of the General
Partner, all of the remaining Partners may elect to continue the Partnership
business by selecting a Substitute General Partner in accordance with the Act.
     B. The General Partner shall not engage in any merger, consolidation or
other combination with or into another person, sale of all or substantially all
of its assets or any reclassification, recapitalization or change of its
outstanding equity interests (“Termination Transaction”) unless either clause
(a) or (b) below is satisfied:
               (a) in connection with such Termination Transaction all Limited
Partners either will receive, or will have the right to elect to receive, for
each Partnership Unit an amount of cash, securities, or other property equal to
the product of the REIT Shares Amount and the greatest amount of cash,
securities or other property paid to a holder of one REIT Share in consideration
of one REIT Share at any time during the period commencing upon and continuing
after the date on which the Termination Transaction is consummated; provided,
that, if, in connection with the Termination Transaction, a purchase, tender or
exchange offer shall have been made to

64



--------------------------------------------------------------------------------



 



and accepted by the holders of more than fifty percent (50%) of the outstanding
REIT Shares, each holder of Partnership Units shall receive, or shall have the
right to elect to receive, the greatest amount of cash, securities, or other
property which such holder would have received had it exercised its right to
Redemption (as set forth in Section 8.6) and received REIT Shares in exchange
for its Partnership Units immediately prior to the expiration of such purchase,
tender or exchange offer and had thereupon accepted such purchase, tender or
exchange offer and then such Termination Transaction shall have been
consummated; or
               (b) the following conditions are met: (i) substantially all of
the assets directly or indirectly owned by the surviving entity are held
directly or indirectly by the Partnership or another limited partnership or
limited liability company which is the survivor of a merger, consolidation or
combination of assets with the Partnership (in each case, the “Surviving
Partnership”); (ii) the holders of Partnership Units own a percentage interest
of the Surviving Partnership based on the relative fair market value of the net
assets of the Partnership and the other net assets of the Surviving Partnership
immediately prior to the consummation of such transaction; (iii) the rights,
preferences and privileges of such holders in the Surviving Partnership are at
least as favorable as those in effect immediately prior to the consummation of
such transaction and as those applicable to any other limited partners or
non-managing members of the Surviving Partnership; and (iv) such rights of the
Limited Partners include at least one of the following: (a) the right to redeem
their interests in the Surviving Partnership for the consideration available to
such persons pursuant to Section 11.2.B(2)(a); or (b) the right to redeem their
Partnership Units for cash on terms equivalent to those in effect with respect
to their Partnership Units immediately prior to the consummation of such
transaction, or, if the ultimate controlling person of the Surviving Partnership
has publicly traded common equity securities, such common equity securities,
with an exchange ratio based on the determination of relative fair market value
of such securities and the REIT Shares.
Section 11.3 Limited Partners’ Rights to Transfer
     A. Prior to the first anniversary of the Effective Date, no Limited Partner
shall transfer all or any portion of its Partnership Interest to any transferee
without the consent of the General Partner, which consent may be withheld in its
sole and absolute discretion; provided, however, that any Limited Partner may,
at any time (whether prior to or after such one-year period), without the
consent of the General Partner, (i) transfer all or any portion of its
Partnership Interest to the General Partner, (ii) transfer all or any portion of
its Partnership Interest to an Affiliate, another original Limited Partner or to
an Immediate Family Member, subject to the provisions of Section 11.6,
(iii) transfer all or any portion of its Partnership Interest to a trust for the
benefit of a charitable beneficiary or to a charitable foundation, subject to
the provisions of Section 11.6, and (iv) subject to the provisions of Section
11.6, pledge (a “Pledge”) all or any portion of its Partnership Interest to a
lending institution, which is not an Affiliate of such Limited Partner, as
collateral or security for a bona fide loan or other extension of credit, and
transfer such pledged Partnership Interest to such lending institution in
connection with the exercise of remedies under such loan or extension or credit,
and the transfer of such pledged

65



--------------------------------------------------------------------------------



 



Partnership Interest by the lender to any transferee. After such anniversary,
each Limited Partner or Assignee (resulting from a transfer made pursuant to
clauses (i)-(iv) of the proviso of the preceding sentence) shall have the right
to transfer all or any portion of its Partnership Interest, subject to the
provisions of Section 11.6 and the satisfaction of each of the following
conditions (in addition to the right of each such Limited Partner or Assignee to
continue to make any such transfer permitted by clauses (i)-(iv) of such proviso
without satisfying either of the following conditions):
          (1) General Partner Right of First Refusal. The transferring Partner
shall give written notice of the proposed transfer to the General Partner, which
notice shall state (i) the identity of the proposed transferee, and (ii) the
amount and type of consideration proposed to be received for the transferred
Partnership Units. The General Partner shall have ten (10) days upon which to
give the transferring Partner notice of its election to acquire the Partnership
Units on the proposed terms. If it so elects, it shall purchase the Partnership
Units on such terms within ten (10) days after giving notice of such election.
If it does not so elect, the transferring Partner may transfer such Partnership
Units to a third party, on economic terms no more favorable to the transferee
than the proposed terms, subject to the other conditions of this Section 11.3.
          (2) Qualified Transferee. Any transfer of a Partnership Interest shall
be made only to Qualified Transferees.
          It is a condition to any transfer otherwise permitted hereunder that
the transferee assumes by operation of law or express agreement all of the
obligations of the transferor Limited Partner under this Agreement with respect
to such transferred Partnership Interest and no such transfer (other than
pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the transferor Partner are assumed by a successor corporation by
operation of law) shall relieve the transferor Partner of its obligations under
this Agreement without the approval of the General Partner, in its reasonable
discretion. Notwithstanding the foregoing, any transferee of any transferred
Partnership Interest shall be subject to any and all ownership limitations
contained in the Charter, which may limit or restrict such transferee’s ability
to exercise its Redemption rights, and to the representations in Section 3.4.D.
Any transferee, whether or not admitted as a Substituted Limited Partner, shall
take subject to the obligations of the transferor hereunder. Unless admitted as
a Substituted Limited Partner, no transferee, whether by a voluntary transfer,
by operation of law or otherwise, shall have any rights hereunder, other than
the rights of an Assignee as provided in Section 11.5.
     B. If a Limited Partner is subject to Incapacity, the executor,
administrator, trustee, committee, guardian, conservator, or receiver of such
Limited Partner’s estate shall have all the rights of a Limited Partner, but not
more rights than those enjoyed by other Limited Partners, for the purpose of
settling or managing the estate, and such power as the Incapacitated Limited
Partner possessed to transfer all or any part of his or its interest in the
Partnership. The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.
     C. The General Partner may prohibit any transfer otherwise permitted under
Section 11.3 by a Limited Partner of his or her Partnership Units if, in the
opinion of

66



--------------------------------------------------------------------------------



 



legal counsel to the Partnership, such transfer would require the filing of a
registration statement under the Securities Act by the Partnership or would
otherwise violate any federal or state securities laws or regulations applicable
to the Partnership or the Partnership Unit.
Section 11.4 Substituted Limited Partners
     A. No Limited Partner shall have the right to substitute a transferee as a
Limited Partner in his or her place (including any transferee permitted by
Section 11.3). The General Partner shall, however, have the right to consent to
the admission of a transferee of the interest of a Limited Partner pursuant to
this Section 11.4 as a Substituted Limited Partner, which consent may be given
or withheld by the General Partner in its sole and absolute discretion. The
General Partner’s failure or refusal to permit a transferee of any such
interests to become a Substituted Limited Partner shall not give rise to any
cause of action, whether at law or in equity, against the Partnership or any
Partner.
     B. A transferee who has been admitted as a Substituted Limited Partner in
accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement. The admission of any transferee as a Substituted Limited Partner
shall be subject to the transferee executing and delivering to the General
Partner an acceptance of all of the terms and conditions of this Agreement
(including without limitation, the provisions of Section 2.4 and such other
documents or instruments as may be required to effect the admission), each in
form and substance satisfactory to the General Partner) and the acknowledgment
by such transferee that each of the representations and warranties set forth in
Section 3.4 are true and correct with respect to such transferee as of the date
of the transfer of the Partnership Interest to such transferee and will continue
to be true to the extent required by such representations and warranties.
     C. Upon the admission of a Substituted Limited Partner, the General Partner
shall amend Exhibit A to reflect the name, address, number of Partnership Units,
and Percentage Interest of such Substituted Limited Partner and to eliminate or
adjust, if necessary, the name, address and interest of the predecessor of such
Substituted Limited Partner.
Section 11.5 Assignees
          If the General Partner, in its sole and absolute discretion, does not
consent to the admission of any permitted transferee under Section 11.3 as a
Substituted Limited Partner, as described in Section 11.4, such transferee shall
be considered an Assignee for purposes of this Agreement. An Assignee shall be
entitled to all the rights of an assignee of a limited partnership interest
under the Act, including the right to receive distributions from the Partnership
and the share of Net Income, Net Losses, gain and loss attributable to the
Partnership Units assigned to such transferee, the rights to transfer the
Partnership Units provided in this Article 11, the right of Redemption provided
in Section 8.6, but shall not be deemed to be a holder of Partnership Units for
any other purpose under this Agreement, and shall not be entitled to effect a
Consent

67



--------------------------------------------------------------------------------



 



with respect to such Partnership Units on any matter presented to the Limited
Partners for approval (such Consent remaining with the transferor Limited
Partner). In the event any such transferee desires to make a further assignment
of any such Partnership Units, such transferee shall be subject to all the
provisions of this Article 11 to the same extent and in the same manner as any
Limited Partner desiring to make an assignment of Partnership Units.
Notwithstanding anything contained in this Agreement to the contrary, as a
condition to becoming an Assignee, any prospective Assignee must first execute
and deliver to the Partnership an acknowledgment that each of the
representations and warranties set forth in Section 3.4 are true and correct
with respect to such prospective Assignee as of the date of the prospective
assignment of the Partnership Interest to such prospective Assignee and will
continue to be true to the extent required by such representations or
warranties.
Section 11.6 General Provisions
     A. No Limited Partner may withdraw from the Partnership other than as a
result of (i) a permitted transfer of all of such Limited Partner’s Partnership
Units in accordance with this Article 11 and the transferee(s) of such
Partnership Units being admitted to the Partnership as a Substituted Limited
Partner or (ii) pursuant to the exercise of its right of Redemption of all of
such Limited Partner’s Partnership Units under Section 8.6; provided that after
such transfer, exchange or redemption such Limited Partner owns no Partnership
Interest.
     B. Any Limited Partner who shall transfer all of such Limited Partner’s
Partnership Units in a transfer permitted pursuant to this Article 11 where such
transferee was admitted as a Substituted Limited Partner or pursuant to the
exercise of its rights of Redemption of all of such Limited Partner’s
Partnership Units under Section 8.6 shall cease to be a Limited Partner;
provided that after such transfer, exchange or redemption such Limited Partner
owns no Partnership Interest.
     C. Transfers pursuant to this Article 11 may only be made on the first day
of a fiscal quarter of the Partnership, unless the General Partner otherwise
agrees.
     D. If any Partnership Interest is transferred, assigned or redeemed during
any quarterly segment of the Partnership’s Partnership Year in compliance with
the provisions of this Article 11 or transferred or redeemed pursuant to
Section 8.6, on any day other than the first day of a Partnership Year, then Net
Income, Net Losses, each item thereof and all other items attributable to such
Partnership Interest for such Partnership Year shall be divided and allocated
between the transferor Partner and the transferee Partner by taking into account
their varying interests during the Partnership Year using a method selected by
the General Partner that is in accordance with Section 706(d) of the Code.
Except as otherwise agreed by the General Partner, all distributions of
Available Cash with respect to which the Partnership Record Date is before the
date of such transfer, assignment, exchange or redemption shall be made to the
transferor Partner, and all distributions of Available Cash thereafter, in the
case of a transfer or assignment other than a redemption, shall be made to the
transferee Partner.

68



--------------------------------------------------------------------------------



 



     E. In addition to any other restrictions on transfer herein contained,
including without limitation the provisions of this Article 11 and Section 2.6,
in no event may any transfer or assignment of a Partnership Interest by any
Partner (including pursuant to a Redemption or exchange for REIT Shares by the
Partnership or the General Partner) be made (i) to any person or entity who
lacks the legal right, power or capacity to own a Partnership Interest; (ii) in
violation of applicable law; (iii) except with the consent of the General
Partner, which may be given or withheld in its sole and absolute discretion, of
any component portion of a Partnership Interest, such as the Capital Account, or
rights to distributions, separate and apart from all other components of a
Partnership Interest; (iv) except with the consent of the General Partner, which
may be given or withheld in its sole and absolute discretion, if in the opinion
of legal counsel to the Partnership such transfer could cause a termination of
the Partnership for federal or state income tax purposes (except as a result of
the Redemption or exchange for REIT Shares of all Partnership Interests held by
all Limited Partners or pursuant to a transaction expressly permitted under
Section 11.2); (v) if in the opinion of counsel to the Partnership such transfer
could cause the Partnership to cease to be classified as a partnership for
federal income tax purposes (except as a result of the Redemption or exchange
for REIT Shares of all Partnership Interests held by all Limited Partners);
(vi) if such transfer could, in the opinion of counsel to the Partnership, cause
the Partnership to become, with respect to any employee benefit plan subject to
Title I of ERISA, a “party-in-interest” (as defined in Section 3(14) of ERISA)
or a “disqualified person” (as defined in Section 4975(c) of the Code); (vii) if
such transfer could, in the opinion of counsel to the Partnership, cause any
portion of the assets of the Partnership to constitute assets of any employee
benefit plan pursuant to Department of Labor Regulations Section 2510.2-101;
(viii) if such transfer requires the registration of such Partnership Interest
pursuant to any applicable federal or state securities laws; (ix) except with
the consent of the General Partner, which may be given or withheld in its sole
and absolute discretion, if such transfer (1) could be treated as effectuated
through an “established securities market” or a “secondary market” (or the
substantial equivalent thereof) within the meaning of Section 7704 of the Code,
(2) could cause the Partnership to become a “publicly traded partnership,” as
such term is defined in Sections 469(k)(2) or 7704(b) of the Code, (3) could be
in violation of Section 3.4.E(5), or (4) could cause the Partnership to fail one
or more of the Safe Harbors (as defined below); (x) if such transfer subjects
the Partnership to be regulated under the Investment Company Act of 1940, the
Investment Advisors Act of 1940 or the Employee Retirement Income Security Act
of 1974, each as amended; (xi) except with the consent of the General Partner,
which may be given or withheld in its sole discretion, if the transferee or
assignee of such Partnership Interest is unable to make the representations set
forth in Section 3.4.C; (xii) if such transfer is made to a lender to the
Partnership or any Person who is related (within the meaning of Section
1.752-4(b) of the Regulations) to any lender to the Partnership whose loan
constitutes a Nonrecourse Liability, except with the consent of the General
Partner, which may be given or withheld in its sole and absolute discretion; and
provided, that, as a condition to granting such consent the lender may be
required to enter into an arrangement with the Partnership and the General
Partner to redeem or exchange for the REIT Shares Amount any Partnership Units
in which a security interest is held simultaneously with the time at which such
lender would be deemed to be a partner in the Partnership for purposes of
allocating liabilities to such

69



--------------------------------------------------------------------------------



 



lender under Section 752 of the Code; or (xiii) if in the opinion of legal
counsel for the Partnership such transfer could adversely affect the ability of
the General Partner to continue to qualify as a REIT or, except with the consent
of the General Partner, which may be given or withheld in its sole and absolute
discretion, subject the General Partner to any additional taxes under
Section 857 or Section 4981 of the Code.
     F. The General Partner shall monitor the transfers of interests in the
Partnership (including any acquisition of Partnership Units by the Partnership
or the General Partner) to determine (i) if such interests could be treated as
being traded on an “established securities market” or a “secondary market (or
the substantial equivalent thereof)” within the meaning of Section 7704 of the
Code and (ii) whether such transfers of interests could result in the
Partnership being unable to qualify for the “safe harbors” set forth in
Regulations Section 1.7704-1 (or such other guidance subsequently published by
the IRS setting forth safe harbors under which interests will not be treated as
“readily tradable on a secondary market (or the substantial equivalent thereof)”
within the meaning of Section 7704 of the Code) (the “Safe Harbors”). The
General Partner shall have the authority (but shall not be required) to take any
steps it determines are necessary or appropriate in its sole and absolute
discretion to prevent any trading of interests which could cause the Partnership
to become a “publicly traded partnership” within the meaning of Code
Section 7704, or any recognition by the Partnership of such transfers, or to
ensure that one or more of the Safe Harbors is met.
ARTICLE 12.
ADMISSION OF PARTNERS
Section 12.1 Admission of Successor General Partner
          A successor to all of the General Partner’s General Partner Interest
pursuant to Section 11.2 who is proposed to be admitted as a successor General
Partner shall be admitted to the Partnership as the General Partner, effective
upon such transfer. Any such transferee shall carry on the business of the
Partnership without dissolution. In each case, the admission shall be subject to
the successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission. In the case
of such admission on any day other than the first day of a Partnership Year, all
items attributable to the General Partner Interest for such Partnership Year
shall be allocated between the transferring General Partner and such successor
as provided in Article 11.
Section 12.2 Admission of Additional Limited Partners
     A. After the admission to the Partnership of the initial Limited Partners
on the date hereof, a Person who makes a Capital Contribution to the Partnership
in accordance with this Agreement shall be admitted to the Partnership as an
Additional Limited Partner only upon furnishing to the General Partner
(i) evidence of acceptance in form satisfactory to the General Partner of all of
the terms and conditions of this Agreement, including, without limitation, the
power of attorney granted in Section 2.4 and (ii) such

70



--------------------------------------------------------------------------------



 



other documents or instruments as may be required in the discretion of the
General Partner in order to effect such Person’s admission as an Additional
Limited Partner.
     B. Notwithstanding anything to the contrary in this Section 12.2, no Person
shall be admitted as an Additional Limited Partner without the consent of the
General Partner, which consent may be given or withheld in the General Partner’s
sole and absolute discretion. The admission of any Person as an Additional
Limited Partner shall become effective on the date upon which the name of such
Person is recorded on the books and records of the Partnership, following the
receipt of the Capital Contribution in respect of such Limited Partner and the
consent of the General Partner to such admission. If any Additional Limited
Partner is admitted to the Partnership on any day other than the first day of a
Partnership Year, then Net Income, Net Losses, each item thereof and all other
items allocable among Partners and Assignees for such Partnership Year shall be
allocated among such Limited Partner and all other Partners and Assignees by
taking into account their varying interests during the Partnership Year using a
method selected by the General Partner that is in accordance with Section 706(d)
of the Code. All distributions of Available Cash with respect to which the
Partnership Record Date is before the date of such admission shall be made
solely to Partners and Assignees other than the Additional Limited Partner
(other than in its capacity as an Assignee) and, except as otherwise agreed to
by the Additional Limited Partners and the General Partner, all distributions of
Available Cash thereafter shall be made to all Partners and Assignees including
such Additional Limited Partner.
Section 12.3 Amendment of Agreement and Certificate of Limited Partnership
          For the admission to the Partnership of any Partner, the General
Partner shall take all steps necessary and appropriate under the Act to amend
the records of the Partnership and, if necessary, to prepare as soon as
practical an amendment of this Agreement (including an amendment of Exhibit A)
and, if required by law, shall prepare and file an amendment to the Certificate
and may for this purpose exercise the power of attorney granted pursuant to
Section 2.4.
ARTICLE 13.
DISSOLUTION AND LIQUIDATION
Section 13.1 Dissolution
          The Partnership shall not be dissolved by the admission of Substituted
Limited Partners or Additional Limited Partners or by the admission of a
successor General Partner in accordance with the terms of this Agreement. Upon
the withdrawal of the General Partner, any successor General Partner (selected
as described in Section 13.1.B below) shall continue the business of the
Partnership. The Partnership shall dissolve, and its affairs shall be wound up,
upon the first to occur of any of the following (each a “Liquidating Event”):
     A. the expiration of its term as provided in Section 2.5;
     B. an event of withdrawal of the General Partner, as defined in the Act,
unless, within 90 days after the withdrawal, all of the remaining Partners agree
in writing,

71



--------------------------------------------------------------------------------



 



in their sole and absolute discretion, to continue the business of the
Partnership and to the appointment, effective as of the date of withdrawal, of a
substitute General Partner;
     C. subject to compliance with Section 11.2 an election to dissolve the
Partnership made by the General Partner, in its sole and absolute discretion;
     D. entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Act;
     E. any sale or other disposition of all or substantially all of the assets
of the Partnership or a related series of transactions that, taken together,
result in the sale or other disposition of all or substantially all of the
assets of the Partnership;
     F. the Incapacity of the General Partner, unless all of the remaining
Partners in their sole and absolute discretion agree in writing to continue the
business of the Partnership and to the appointment, effective as of a date prior
to the date of such Incapacity, of a substitute General Partner;
     G. the Redemption or exchange for REIT Shares of all Partnership Units
(other than those of the General Partner) pursuant to this Agreement; or
     H. a final and non-appealable judgment is entered by a court of competent
jurisdiction ruling that the General Partner is bankrupt or insolvent, or a
final and non-appealable order for relief is entered by a court with appropriate
jurisdiction against the General Partner, in each case under any federal or
state bankruptcy or insolvency laws as now or hereafter in effect, unless prior
to the entry of such order or judgment all of the remaining Partners agree in
writing to continue the business of the Partnership and to the appointment,
effective as of a date prior to the date of such order or judgment, of a
substitute General Partner.
Section 13.2 Winding Up
     A. Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Partners.
No Partner shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Partnership’s business and affairs.
The General Partner (or, in the event there is no remaining General Partner, any
Person elected by a Majority in Interest of the Limited Partners (the
“Liquidator”)) shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and property and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include shares of stock in the General Partner) shall be applied and distributed
in the following order:
          (1) First, to the payment and discharge of all of the Partnership’s
debts and liabilities to creditors other than the Partners;

72



--------------------------------------------------------------------------------



 



          (2) Second, to the payment and discharge of all of the Partnership’s
debts and liabilities to the General Partner;
          (3) Third, to the payment and discharge of all of the Partnership’s
debts and liabilities to the other Partners;
          (4) Fourth, to the payment and discharge of the Series A Preferred
Capital and the Capital Account of any Parity Preferred Units that are entitled
to any preference in distributions, in accordance with the rights of such class
or series of Partnership Interests (and within such class or series, pro rata in
proportion to the respective Percentage Interests on the applicable Partnership
Record Date); and
          (5) The balance, if any, to the General Partner and Limited Partners
in accordance with their positive Capital Account balances, determined after
taking into account all Capital Account adjustments for all prior periods and
the Partnership taxable year during which the liquidation occurs (other than
those made as a result of the liquidating distribution set forth in this
Section 13.2.A(4)).
The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13 other than reimbursement of its
expenses as provided in Section 7.4.
     B. Notwithstanding the provisions of Section 13.2.A which require
liquidation of the assets of the Partnership, but subject to the order of
priorities set forth therein, if prior to or upon dissolution of the Partnership
the Liquidator determines that an immediate sale of part or all of the
Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Partners as creditors) and/or
distribute to the Partners, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2.A, undivided interests in such
Partnership assets as the Liquidator deems not suitable for liquidation. Any
such distributions in-kind shall be made only if, in the good faith judgment of
the Liquidator, such distributions in-kind are in the best interest of the
Partners, and shall be subject to such conditions relating to the disposition
and management of such properties as the Liquidator deems reasonable and
equitable and to any agreements governing the operation of such properties at
such time. The Liquidator shall determine the fair market value of any property
distributed in kind using such reasonable method of valuation as it may adopt.
Section 13.3 Capital Contribution Obligation
          If any Partner has a deficit balance in his or her Capital Account
(after giving effect to all contributions, distributions and allocations for the
taxable years, including the year during which such liquidation occurs), such
Partner shall have no obligation to make any contribution to the capital of the
Partnership with respect to such deficit, and such deficit at any time shall not
be considered a debt owed to the Partnership or to any other Person for any
purpose whatsoever, except to the extent otherwise expressly agreed to by such
Partner and the Partnership.

73



--------------------------------------------------------------------------------



 



Section 13.4 Compliance with Timing Requirements of Regulations
          In the discretion of the Liquidator or the General Partner, a pro rata
portion of the distributions that would otherwise be made to the General Partner
and Limited Partners pursuant to this Article 13 may be:
          (1) distributed to a trust established for the benefit of the General
Partner and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership. The assets of any
such trust shall be distributed to the General Partner and Limited Partners from
time to time, in the reasonable discretion of the Liquidator or the General
Partner, in the same proportions and the amount distributed to such trust by the
Partnership would otherwise have been distributed to the General Partner and
Limited Partners pursuant to this Agreement; or
          (2) withheld or escrowed to provide a reasonable reserve for
Partnership liabilities (contingent or otherwise) and to reflect the unrealized
portion of any installment obligations owed to the Partnership, provided, that
such withheld or escrowed amounts shall be distributed to the General Partner
and Limited Partners in the manner and priority set forth in Section 13.2.A as
soon as practicable.
Section 13.5 Deemed Distribution and Recontribution
          Notwithstanding any other provision of this Article 13, in the event
the Partnership is liquidated within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) but no Liquidating Event has occurred, the
Partnership’s property shall not be liquidated, the Partnership’s liabilities
shall not be paid or discharged, and the Partnership’s affairs shall not be
wound up. Instead, the Partnership shall be deemed to have contributed all of
its assets and liabilities to a new partnership in exchange a for an interest in
the new partnership. Immediately thereafter, the Partnership shall be deemed to
distribute interests in the new partnership to the General Partner and Limited
Partners in proportion to their respective interests in the Partnership in
liquidation of the Partnership.
Section 13.6 Rights of Limited Partners
          Except as otherwise provided in this Agreement, each Limited Partner
shall look solely to the assets of the Partnership for the return of his Capital
Contribution and shall have no right or power to demand or receive property from
the General Partner. No Limited Partner shall have priority over any other
Limited Partner as to the return of his Capital Contributions, distributions or
allocations.
Section 13.7 Notice of Dissolution
          In the event a Liquidating Event occurs or an event occurs that would,
but for provisions of Section 13.1, result in a dissolution of the Partnership,
the General Partner shall, within 30 days thereafter, provide written notice
thereof to each of the Partners and to all other parties with whom the
Partnership regularly conducts business (as determined in the discretion of

74



--------------------------------------------------------------------------------



 



the General Partner) and shall publish notice thereof in a newspaper of general
circulation in each place in which the Partnership regularly conducts business
(as determined in the discretion of the General Partner).
Section 13.8 Cancellation of Certificate of Limited Partnership
          Upon the completion of the liquidation of the Partnership cash and
property as provided in Section 13.2, the Partnership shall be terminated and
the Certificate and all qualifications of the Partnership as a foreign limited
partnership in jurisdictions other than the State of Maryland shall be cancelled
and such other actions as may be necessary to terminate the Partnership shall be
taken.
Section 13.9 Reasonable Time for Winding-Up
          A reasonable time shall be allowed for the orderly winding-up of the
business and affairs of the Partnership and the liquidation of its assets
pursuant to Section 13.2, in order to minimize any losses otherwise attendant
upon such winding-up, and the provisions of this Agreement shall remain in
effect between the Partners during the period of liquidation.
Section 13.10 Waiver of Partition
          Each Partner hereby waives any right to partition of the Partnership
property.
ARTICLE 14.
AMENDMENT OF PARTNERSHIP AGREEMENT; CONSENTS
Section 14.1 Amendments
     A. The actions requiring consent or approval of the Partners or of the
Limited Partners pursuant to this Agreement, including Section 7.3, or otherwise
pursuant to applicable law, are subject to the procedures in this Article 14.
     B. Amendments to this Agreement requiring the consent or approval of
Limited Partners may be proposed by the General Partner or by Limited Partners
holding twenty-five percent (25%) or more of the Partnership Interests held by
Limited Partners. Following such proposal, the General Partner shall submit any
proposed amendment to the Partners or to the Limited Partners, as applicable.
The General Partner shall seek the written consent of the Limited Partners on
the proposed amendment or shall call a meeting to vote thereon and to transact
any other business that it may deem appropriate. For purposes of obtaining a
written consent, the General Partner may require a response within a reasonable
specified time, but not less than 15 days, and failure to respond in such time
period shall constitute a consent which is consistent with the General Partner’s
recommendation (if so recommended) with respect to the proposal; provided, that,
an action shall become effective at such time as requisite consents are received
even if prior to such specified time.

75



--------------------------------------------------------------------------------



 



Section 14.2 Action by the Partners
     A. Meetings of the Partners may be called by the General Partner and shall
be called upon the receipt by the General Partner of a written request by
Limited Partners holding twenty-five percent (25%) or more of the Partnership
Interests held by Limited Partners. The notice shall state the nature of the
business to be transacted. Notice of any such meeting shall be given to all
Partners not less than seven days nor more than 30 days prior to the date of
such meeting. Partners may vote in person or by proxy at such meeting. Whenever
the vote or Consent of the Limited Partners or of the Partners is permitted or
required under this Agreement, such vote or Consent may be given at a meeting of
Partners or may be given in accordance with the procedure prescribed in
Section 14.1.
     B. Any action required or permitted to be taken at a meeting of the
Partners may be taken without a meeting if a written consent setting forth the
action so taken is signed by the percentage as is expressly required by this
Agreement for the action in question. Such consent may be in one instrument or
in several instruments, and shall have the same force and effect as a vote of
the Percentage Interests of the Partners (expressly required by this Agreement).
Such consent shall be filed with the General Partner. An action so taken shall
be deemed to have been taken at a meeting held on the effective date so
certified.
     C. Each Limited Partner may authorize any Person or Persons to act for him
by proxy on all matters in which a Limited Partner is entitled to participate,
including waiving notice of any meeting, or voting or participating at a
meeting. Every proxy must be signed by the Limited Partner or his
attorney-in-fact. No proxy shall be valid after the expiration of 11 months from
the date thereof unless otherwise provided in the proxy. Every proxy shall be
revocable at the pleasure of the Limited Partner executing it.
     D. Each meeting of Partners shall be conducted by the General Partner or
such other Person as the General Partner may appoint pursuant to such rules for
the conduct of the meeting as the General Partner or such other Person deems
appropriate.
     E. On matters on which Limited Partners are entitled to vote, each Limited
Partner shall have a vote equal to the number of Partnership Units held.
14.3 Voting Rights of LTIP Units. LTIP Unitholders shall (a) have those voting
rights required from time to time by applicable law, if any, (b) have the same
voting rights as a holder of Partnership Units, with the LTIP Units voting as a
single class with the Partnership Units and having one vote per LTIP Unit; and
(c) have the additional voting rights that are expressly set forth below. So
long as any LTIP Units that were granted on a particular date remain
outstanding, the Partnership shall not, without the affirmative vote of the LTIP
Unitholders who hold at least a majority of the LTIP Units which were granted on
such specific date and are outstanding at the time, given in person or by proxy,
either in writing or at a meeting (voting separately as a class), amend, alter
or repeal, whether by merger, consolidation or otherwise, the provisions of the
Partnership Agreement applicable to LTIP Units so as to materially and adversely
affect any right, privilege or voting power of the LTIP Units which were granted
on

76



--------------------------------------------------------------------------------



 



such specific date or the LTIP Unitholders as such, unless such amendment,
alteration, or repeal affects equally, ratably and proportionately the rights,
privileges and voting powers of the holders of Partnership Units; but subject,
in any event, to the following provisions:
          A. With respect to any transaction, so long as the LTIP Units are
treated in accordance with Section 4.8 hereof, the consummation of such
transaction shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting powers of the LTIP Units or the LTIP
Unitholders as such; and
          B. Any creation or issuance of any Partnership Units or of any class
or series of Partnership Interest including without limitation additional
Partnership Units, LTIP Units, whether ranking senior to, junior to, or on a
parity with the LTIP Units with respect to distributions and the distribution of
assets upon liquidation, dissolution or winding up, shall not be deemed to
materially and adversely affect such rights, preferences, privileges or voting
powers of the LTIP Units or the LTIP Unitholders as such.
The foregoing special voting provisions affecting LTIP Unitholders will not
apply if, at or prior to the time when the act with respect to which such vote
would otherwise be required will be effected, all outstanding LTIP Units shall
have had their applicable LTIP Equalization Date occur.
ARTICLE 15.
GENERAL PROVISIONS
Section 15.1 Addresses and Notice
          Any notice, demand, request or report required or permitted to be
given or made to a Partner or Assignee under this Agreement shall be in writing
and shall be deemed given or made when delivered in person or when sent by first
class United States mail or by other means of written communication to the
Partner or Assignee at the address set forth in Exhibit A or such other address
as the Partners shall notify the General Partner in writing.
Section 15.2 Titles and Captions
          All article or section titles or captions in this Agreement are for
convenience only. They shall not be deemed part of this Agreement and in no way
define, limit, extend or describe the scope or intent of any provisions hereof.
Except as specifically provided otherwise, references to “Articles” and
“Sections” are to Articles and Sections of this Agreement.
Section 15.3 Pronouns and Plurals
          Whenever the context may require, any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa.

77



--------------------------------------------------------------------------------



 



Section 15.4 Further Action
          The parties shall execute and deliver all documents, provide all
information and take or refrain from taking action as may be necessary or
appropriate to achieve the purposes of this Agreement.
Section 15.5 Binding Effect
          This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.
Section 15.6 Creditors
          Other than as expressly set forth herein with respect to Indemnitees,
none of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of the Partnership.
Section 15.7 Waiver
          No failure or delay by any party to insist upon the strict performance
of any covenant, duty, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon any breach thereof shall constitute waiver
of any such breach or any other covenant, duty, agreement or condition.
Section 15.8 Counterparts
          This Agreement may be executed in counterparts, all of which together
shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart. Each party shall become bound by this Agreement immediately
upon affixing its signature hereto.
Section 15.9 Applicable Law
          This Agreement shall be construed in accordance with and governed by
the laws of the State of Maryland, without regard to the principles of conflicts
of law.
Section 15.10 Invalidity of Provisions
          If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
Section 15.11 Entire Agreement
          This Agreement contains the entire understanding and agreement among
the Partners with respect to the subject matter hereof and supersedes any other
prior written or oral understandings or agreements among them with respect
thereto.

78



--------------------------------------------------------------------------------



 



Section 15.12 No Rights as Stockholders
          Nothing contained in this Agreement shall be construed as conferring
upon the holders of Partnership Units any rights whatsoever as stockholders of
the General Partner, including without limitation any right to receive dividends
or other distributions made to stockholders of the General Partner or to vote or
to consent or to receive notice as stockholders in respect of any meeting of
stockholders for the election of directors of the General Partner or any other
matter.
Section 15.13 Article 8 Opt-In
          The Partnership hereby irrevocably elects that all Partnership
Interests in the Partnership shall be “securities” governed by Article 8 of the
Uniform Commercial Code as in effect in the State of California and each other
applicable jurisdiction. Each certificate evidencing Partnership Interests in
the Partnership shall bear the following legend: “This certificate evidences an
interest in BioMed Realty, L.P. and shall be a security governed by Article 8 of
the Uniform Commercial Code as in effect in the State of California and, to the
extent permitted by applicable law, each other applicable jurisdiction.” This
provision shall not be amended, and any purported amendment to this provision
shall not take effect, until all outstanding certificates have been surrendered
for cancellation.
ARTICLE 16.
SERIES A PREFERRED UNITS
Section 16.1 Designation and Number
          A series of Partnership Units in the Partnership designated as the
“7.375% Series A Cumulative Redeemable Preferred Units” (the “Series A Preferred
Units”) is hereby established. The number of Series A Preferred Units shall be
9,200,000.
Section 16.2 Distributions
     A. Payment of Distributions. Subject to the rights of Holders of Parity
Preferred Units as to the payment of distributions, pursuant to Section 5.1, the
General Partner, as holder of the Series A Preferred Units, will be entitled to
receive, when, as and if declared by the Partnership acting through the General
Partner, out of Available Cash, cumulative preferential cash distributions in an
amount equal to the Series A Priority Return. Such distributions shall be
cumulative, shall accrue from the original date of issuance and will be payable
(i) quarterly (such quarterly periods for purposes of payment and accrual will
be the quarterly periods ending on the dates specified in this sentence and not
calendar quarters) in arrears, on the fifteenth calendar day of January, April,
July and October, of each year commencing on the first of such dates to occur
after the original date of issuance, and, (ii), in the event of a redemption of
Series A Preferred Units, on the redemption date (each a “Series A Preferred
Unit Distribution Payment Date”). If any date on which distributions are to be
made on the Series A Preferred Units is not a Business Day, then payment of the
distribution to be made on such date will be made on the next succeeding day
that is a Business Day.

79



--------------------------------------------------------------------------------



 



     B. Distributions Cumulative. Notwithstanding the foregoing, distributions
on the Series A Preferred Units will accrue whether or not the terms and
provisions set forth in Section 16.2.C hereof at any time prohibit the current
payment of distributions, whether or not the Partnership has earnings, whether
or not there are funds legally available for the payment of such distributions
and whether or not such distributions are authorized.
     C. Priority as to Distributions
                    (i) Except as provided in Section 16.2.C.(ii) below, no
distributions shall be declared or paid or set apart for payment and no other
distribution of cash or other property may be declared or made on or with
respect to any Parity Preferred Unit or Junior Unit as to distributions (other
than a distribution paid in Junior Units as to distributions and upon
liquidation) for any period, nor shall any Junior Units or Parity Preferred
Units as to distributions or upon liquidation be redeemed, purchased or
otherwise acquired for any consideration (and no funds shall be paid or made
available for a sinking fund for the redemption of such units) and no other
distribution of cash or other property may be made, directly or indirectly, on
or with respect thereto by the Partnership (except by conversion into or
exchange for Junior Units as to distributions and upon liquidation, and except
for the redemption of Partnership Interests corresponding to any REIT Series A
Preferred Shares or any other REIT shares of any other class or series of
capital stock ranking, as to dividends or upon liquidation, on parity with or
junior to the REIT Series A Preferred Shares to be purchased by the General
Partner pursuant to the Charter to the extent necessary to preserve the General
Partner’s status as a real estate investment trust, provided that such
redemption shall be upon the same terms as the corresponding stock purchase
pursuant to the Charter), unless full cumulative distributions on the Series A
Preferred Units for all past periods shall have been or contemporaneously are
(i) declared and paid in cash or (ii) declared and a sum sufficient for the
payment thereof in cash is set apart for such payment.
                    (ii) When distributions are not paid in full (and a sum
sufficient for such full payment is not so set apart) upon the Series A
Preferred Units and any other Parity Preferred Units as to distributions, all
distributions declared upon the Series A Preferred Units and such other classes
or series of Parity Preferred Units as to the payment of distributions shall be
declared pro rata so that the amount of distributions declared per Series A
Preferred Unit and each such other class or series of Parity Preferred Units
shall in all cases bear to each other the same ratio that accrued distributions
per Series A Preferred Unit and such other class or series of Parity Preferred
Units (which shall not include any accrual in respect of unpaid distribution on
such other class or series of Parity Preferred Units for prior distribution
periods if such other class or series of Parity Preferred Unit does not have a
cumulative distribution) bear to each other. No interest, or sum of money in
lieu of interest, shall be payable in respect of any distribution payment or
payments on the Series A Preferred Units which may be in arrears.
     D. No Further Rights. The General Partner, as holder of the Series A
Preferred Units, shall not be entitled to any distributions, whether payable in
cash, other property or otherwise, in excess of the full cumulative
distributions described herein. Any distribution payment made on the Series A
Preferred Units shall first be credited against the earliest accrued but unpaid
distribution due with respect to such Series A Preferred Units which remains
payable.

80



--------------------------------------------------------------------------------



 



Accrued but unpaid distributions on the Series A Preferred Units will accumulate
as of the Series A Preferred Unit Distribution Payment Date on which they first
become payable.
Section 16.3 Liquidation Proceeds
     A. Distributions. Upon any voluntary or involuntary liquidation,
dissolution or winding-up of the affairs of the Partnership, distributions on
the Series A Preferred Units shall be made in accordance with Article 13 hereof.
     B. Notice. Written notice of any such voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, stating the payment date or dates
when, and the place or places where, the amounts distributable in such
circumstances shall be payable, shall be given by the General Partner pursuant
to Section 13.7 hereof.
     C. No Further Rights. After payment of the full amount of the liquidating
distributions to which they are entitled, the General Partner, as holder of the
Series A Preferred Units, will have no right or claim to any of the remaining
assets of the Partnership.
     D. Consolidation, Merger or Certain Other Transactions. The voluntary sale,
conveyance, lease, exchange or transfer (for cash, shares of stock, securities
or other consideration) of all or substantially all of the property or assets of
the Partnership to, or the consolidation or merger or other business combination
of the Partnership with or into, any corporation, trust or other entity (or of
any corporation, trust or other entity with or into the Partnership) shall not
be deemed to constitute a liquidation, dissolution or winding-up of the
Partnership.
Section 16.4 Redemption
     A. Redemption. If the General Partner elects to redeem any of the REIT
Series A Preferred Shares in accordance with the terms of the Series A Articles
Supplementary, the Partnership shall, on the date set for redemption of such
REIT Series A Preferred Shares, redeem the number of Series A Preferred Units
equal to the number of REIT Series A Preferred Shares for which the General
Partner has given notice of redemption pursuant to Section 5 of Article SECOND
of the Series A Articles Supplementary, at a redemption price, payable in cash,
equal to the product of (i) the number of Series A Preferred Units being
redeemed, and (ii) the sum of $25 and any accrued and unpaid distribution on
each Series A Preferred Unit for all past distribution periods and the current
distribution period.
     B. Procedures for Redemption. The following provisions set forth the
procedures for redemption:
                    (i) Notice of redemption will be given by the General
Partner to the Partnership concurrently with the notice of the General Partner
sent to the holders of its REIT Series A Preferred Shares in connection with
such redemption. Such notice shall state: (A) the redemption date; (B) the
redemption price; (C) the number of Series A Preferred Units to be redeemed;
(D) the place or places where the Series A Preferred Units are to be surrendered
for payment of the redemption price; and (E) that distributions on the Series A
Preferred Units to be redeemed will cease to accumulate on such redemption date.
If less than all of the Series A

81



--------------------------------------------------------------------------------



 



Preferred Units are to be redeemed, the notice shall also specify the number of
Series A Preferred Units to be redeemed.
                    (ii) On or after the redemption date, the General Partner
shall present and surrender the certificates, if any, representing the Series A
Preferred Units to the Partnership at the place designated in the notice of
redemption and thereupon the redemption price of such Units (including all
accumulated and unpaid distributions up to but excluding the redemption date)
shall be paid to the General Partner and each surrendered Unit certificate, if
any, shall be canceled. If fewer than all the Units represented by any such
certificate representing Series A Preferred Units are to be redeemed, a new
certificate shall be issued representing the unredeemed shares.
                    (iii) From and after the redemption date (unless the
Partnership defaults in payment of the redemption price), all distributions on
the Series A Preferred Units designated for redemption in such notice shall
cease to accumulate and all rights of the General Partner, except the right to
receive the redemption price thereof (including all accumulated and unpaid
distributions up to but excluding the redemption date), shall cease and
terminate, and such Series A Preferred Units shall not be deemed to be
outstanding for any purpose whatsoever. At its election, the Partnership, prior
to a redemption date, may irrevocably deposit the redemption price (including
accumulated and unpaid distributions to but not including the redemption date)
of the Series A Preferred Units so called for redemption in trust for the
General Partner with a bank or trust company, in which case the redemption
notice to the General Partner shall (A) state the date of such deposit,
(B) specify the office of such bank or trust company as the place of payment of
the redemption price and (C) require the General Partner to surrender the
certificates, if any, representing such Series A Preferred Units at such place
on or about the date fixed in such redemption notice (which may not be later
than the redemption date) against payment of the redemption price (including all
accumulated and unpaid distributions to the redemption date). Any monies so
deposited which remain unclaimed by the General Partner at the end of two years
after the redemption date shall be returned by such bank or trust company to the
Partnership.
Section 16.5 Ranking
          The Series A Preferred Units shall, with respect to distribution
rights and rights upon voluntary or involuntary liquidation, winding-up or
dissolution of the Partnership, rank (i) senior to all other Partnership Units
the terms of which provide that such Partnership Units shall rank junior to the
Series A Preferred Units; (ii) on a parity with all Parity Preferred Units; and
(iii) junior to all Partnership Units which rank senior to the Series A
Preferred Units.
Section 16.6 Voting Rights
          The General Partner shall not have any voting or consent rights in
respect of its partnership interest represented by the Series A Preferred Units.
Section 16.7 Transfer Restrictions
          The Series A Preferred Units shall not be transferable except in
accordance with Section 11.2.

82



--------------------------------------------------------------------------------



 



Section 16.8 No Conversion Rights
          The Series A Preferred Units shall not be convertible into any other
class or series of interest in the Partnership.
Section 16.9 No Sinking Fund
          No sinking fund shall be established for the retirement or redemption
of Series A Preferred Units.

83



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amended
and Restated Agreement of Limited Partnership as of the date first written
above.

              General Partner:   BIOMED REALTY TRUST, INC.,
a Maryland corporation    
 
           
 
  By:   /s/ GARY A. KREITZER    
 
           
 
      Name: Gary A. Kreitzer    
 
      Title: Executive Vice President    

 